Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 26, 2016,
by and among Stereotaxis, Inc., a Delaware corporation, with headquarters
located at 4320 Forest Park Avenue, Suite 100, St. Louis, MO 63108 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and the Buyers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”);

B. The Buyers, severally, and not jointly, wish to purchase from the Company,
and the Company wishes to sell to the Buyers, upon the terms and conditions
stated in this Agreement, (i) an aggregate of 24,000 shares (the “Preferred
Shares”) of a newly created series of preferred stock, with a stated value of
$1,000 per share (the “Preferred Stock”), designated Series A Convertible
Preferred Stock, which shall be convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”; the shares of Common
Stock issuable upon conversion of the Preferred Shares being referred to as the
“Conversion Shares”), in accordance with the terms of the Company’s Certificate
of Designations, Preferences and Rights of the Series A Convertible Preferred
Stock, in the form attached hereto as Exhibit A (as the same may be amended,
restated, modified or supplemented and in effect from time to time, the
“Certificate of Designations”), and (ii) warrants, substantially in the form
attached hereto as Exhibit B, to purchase an aggregate of 36,923,077 shares of
Common Stock (as the same may be amended, restated, modified or supplemented and
in effect from time to time, the “Warrants”; the shares of Common Stock issuable
upon exercise of the Warrants being referred to as the “Warrant Shares”);

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached as Exhibit C (as the same may be amended,
restated, modified or supplemented and in effect from time to time, the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws;

D. Prior to the Closing (as defined below), the Company will file the
Certificate of Designations with the Secretary of State of the State of
Delaware; and

E. The Company desires to consummate, concurrent with the Closing (as defined
below), pursuant to the agreements (the “HRP Transaction Documents”) set forth
on Schedule I (copies of which have been provided to the Buyers prior to the
date of this Agreement), a transaction to pay to Healthcare Royalty Partners II,
L.P. (“HRP”) the sum of



--------------------------------------------------------------------------------

$13,000,000, which shall, pursuant to the provisions of the HRP Transaction
Documents, satisfy in full any and all obligations of the Company and the
Subsidiaries owed to HRP and which transaction is described in greater detail on
Schedule I hereto (the “HRP Transaction”), and the concurrent consummation of
the HRP Transaction shall be a condition to the Buyers’ respective obligations
to consummate the Closing hereunder.

NOW THEREFORE, the Company and the Buyers hereby agree as follows:

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

a. Purchase of Preferred Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, on the Closing
Date (as defined in Section 1.b), the Company shall issue and sell to each
Buyer, and each Buyer severally agrees to purchase from the Company, the number
of Preferred Shares, and related Warrants representing the right to purchase the
number of shares of Common Stock, set forth opposite such Buyer’s name in the
third and fourth columns, respectively, on the Schedule of Buyers (the
“Closing”). The purchase price (the “Purchase Price”) of the Preferred Shares
and the related Warrants at the Closing shall be equal to $1,000 (representing
an aggregate Purchase Price of Twenty-Four Million Dollars ($24,000,000) for the
aggregate 24,000 Preferred Shares, and related Warrants to purchase an aggregate
of 36,923,077 shares of Common Stock, to be purchased at the Closing).

b. The Closing Date. The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., New York City time, on the third Business Day following the date
of this Agreement, subject to the satisfaction (or waiver) of all of the
conditions to the Closing set forth in Sections 6 and 7 (or such later or
earlier date as is mutually agreed to in writing by the Company and the
Buyers). The Closing shall occur on the Closing Date at the offices of Katten
Muchin Rosenman LLP, 525 West Monroe Street, Chicago, Illinois 60661-3693 or at
such other place as the Company and the Buyers may collectively designate in
writing. For purposes of this Agreement, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in the City of New York
are authorized or required by law to remain closed.

c. Form of Payment. On the Closing Date, (i) each Buyer shall pay the applicable
Purchase Price to the Company for the Preferred Shares and related Warrants to
be issued and sold to such Buyer on the Closing Date, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, less any amount withheld pursuant to Section 4.h, and (ii) the
Company shall deliver to each Buyer, a stock certificate (or stock certificates
representing such numbers of Preferred Shares as such Buyer shall request) (the
“Preferred Stock Certificates”) representing (in the aggregate) the number of
Preferred Shares that such Buyer is purchasing on the Closing Date, along with,
at the Closing, warrants representing the Warrants that such Buyer is purchasing
on the Closing Date, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its designee(s) on the books and records
of the Company.

 

2



--------------------------------------------------------------------------------

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, as of the date of
this Agreement and the Closing Date, with respect to only itself, that:

a. Investment Purpose. Such Buyer (i) is acquiring the Preferred Shares and the
Warrants purchased by such Buyer hereunder, (ii) upon any conversion of such
Preferred Shares, will acquire the Conversion Shares then issuable, and (iii)
upon any exercise of such Warrants, will acquire the Warrant Shares
then-issuable upon exercise thereof (the Preferred Shares, the Conversion
Shares, the Warrants and the Warrant Shares being collectively referred to
herein as the “Securities”) for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under, or exempted from, the registration
requirements of the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to assign,
transfer or otherwise dispose of any of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.

b. Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

c. Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions.

d. Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. Such Buyer acknowledges that the Company, its employees, agents and
attorneys are not making any representations or warranties to such Buyer in
making such Buyer’s investment decision with respect to the Securities to be
issued on the Closing Date other than such representations and warranties set
forth in the Transaction Documents, including as set forth in Section 3 below,
and the Certificate of Designations. Such Buyer can bear the economic risk of a
total loss of its investment in the Securities being offered and has such
knowledge and experience in business and financial matters so as to enable it to
understand the risks of and investment decision with respect to its investment
in the Securities.

e. No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

3



--------------------------------------------------------------------------------

f. Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement, (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities have been or
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
1933 Act (or a successor rule thereto) (“Rule 144”); and (ii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities. As used in this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof or any other
legal entity.

g. Legends. Such Buyer understands that, subject to Section 2(f) of the
Certificate of Designations and Section 11 of each of the Warrants, the
certificates or other instruments representing the Securities, except as set
forth below, shall bear a restrictive legend in substantially the following form
(the “1933 Act Legend”):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

h. Authorization; Enforcement; Validity. To the extent such Buyer is a
corporation, partnership, limited liability company or other entity, such Buyer
is a validly existing corporation, partnership, limited liability company or
other entity and has the requisite corporate, partnership, limited liability or
other organizational power and authority to purchase the Securities pursuant to
this Agreement. To the extent such Buyer is an individual, such Buyer has the
legal capacity to purchase the Securities pursuant to this Agreement. This

 

4



--------------------------------------------------------------------------------

Agreement and the Registration Rights Agreement have been duly and validly
authorized (as applicable), executed and delivered on behalf of such Buyer and
are valid and binding agreements of such Buyer, enforceable against such Buyer
in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity. The agreements
entered into and documents executed by such Buyer in connection with the
transactions contemplated hereby and thereby as of the Closing will have been
duly and validly authorized (as applicable), executed and delivered on behalf of
such Buyer as of the Closing, and will be valid and binding agreements of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors’ rights generally and general principles of
equity.

i. Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants, as of the date of this Agreement and the
Closing Date to each of the Buyers that:

a. Organization and Qualification. Set forth in Schedule 3.a is a true and
correct list of the entities in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest, together with their
respective jurisdictions of organization and the percentage of the outstanding
capital stock or other equity interests of each such entity that is held by the
Company or any of the Subsidiaries. Other than with respect to the entities
listed on Schedule 3.a, the Company does not directly or indirectly own any
security or beneficial ownership interest, in any other Person (including
through joint venture or partnership agreements) or have any interest in any
other Person. Each of the Company and the Subsidiaries is a corporation, limited
liability company, partnership or other entity and is duly organized or formed
and validly existing in good standing under the laws of the jurisdiction in
which it is incorporated or otherwise organized and has the requisite corporate,
partnership, limited liability company or other organizational power and
authority to own its properties, and to carry on its business as now being
conducted. The Company is duly qualified to do business and is in good standing
in every jurisdiction in which its ownership of property, or the nature of the
business conducted by the Company makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
be reasonably expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, operations, results of operations or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or on the transactions contemplated hereby or on the agreements and instruments
to be entered into in connection herewith (including the legality, validity or
enforceability thereof), or on the authority or ability of the Company to
perform its obligations under the Transaction Documents (as defined in
Section 3.b) or the Certificate of Designations or (ii) the rights and remedies
of any of the Buyers under the Transaction Documents or the Certificate of
Designations. Except as set forth in Schedule 3.a, the Company holds all right,
title and interest in and to 100% of the capital stock, equity or similar
interests of each of the Subsidiaries, in each case, free and clear of any Liens
(as defined below), including any

 

5



--------------------------------------------------------------------------------

restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of free and clear ownership by a current holder, and no such
Subsidiary owns capital stock or holds an equity or similar interest in any
other Person. For purposes of this Agreement, “Lien” means, with respect to any
asset, any mortgage, lien, pledge, hypothecation, charge, security interest,
encumbrance or adverse claim of any kind or any restrictive covenant, condition,
restriction or exception of any kind that has the practical effect of creating a
mortgage, lien, pledge, hypothecation, charge, security interest, encumbrance or
adverse claim of any kind; and “Subsidiary” means any entity in which the
Company, directly or indirectly, owns any of the outstanding capital stock,
equity or similar interests or voting power of such entity at the time of this
Agreement or at any time hereafter, whether directly or through any other
Subsidiary.

b. Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under each of this
Agreement, the Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions (as defined in Section 5), the Warrants and each of the other
agreements to which it is a party or by which it is bound and which is entered
into by the parties hereto in connection with the transactions contemplated
hereby and thereby (collectively, the “Transaction Documents”), and under the
Certificate of Designations, and to issue the Securities in accordance with the
terms hereof and of the other Transaction Documents and of the Certificate of
Designations. The execution and delivery of the Transaction Documents and the
Certificate of Designations by the Company, and the consummation by the Company
of the transactions contemplated hereby and thereby, including the issuance of
the Preferred Shares and the Warrants and the reservation for issuance and the
issuance of the Conversion Shares and Warrant Shares issuable upon conversion or
exercise thereof, as applicable, have been duly authorized by the Board of
Directors of the Company (the “Company Board”) and no further consent or
authorization is required by the Company, the Company Board or the Company’s
stockholders. Other than with respect to the HRP Transaction, none of the
Company Board or the board of directors, board of managers or other governing
body of the Subsidiaries has authorized or approved, or taken any action to
authorize or approve, any transaction to pay, repay, redeem or refinance any
indebtedness of the Company or any of the Subsidiaries prior to, substantially
concurrent with, or following the Closing, other than the payment of trade
payables in the ordinary course of business, consistent with past
practices. This Agreement and the other Transaction Documents dated of even date
herewith have been duly executed and delivered by the Company and constitute the
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity. As of the Closing, the Transaction Documents dated
after the date of this Agreement and on or prior to the date of the Closing
shall have been duly executed and delivered by the Company and shall constitute
the valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity. Prior to the Closing Date, the
Certificate of Designations will have been filed with the Secretary of State of
the State of Delaware and will be in full force and effect, enforceable against
the Company in accordance with its terms.

c. Capitalization. The authorized capital stock of the Company consists of
(i) 300,000,000 shares of Common Stock, of which as of the date of this
Agreement 21,891,191

 

6



--------------------------------------------------------------------------------

shares are issued and outstanding, 3,569,560 shares are reserved for issuance
pursuant to the Company’s stock option, restricted stock and stock purchase
plans, including 1,852,347 shares issuable pursuant to outstanding awards under
such plans, and 2,040,365 shares are issuable and reserved for issuance pursuant
to securities issued or to be issued (other than the Preferred Shares and the
Warrants, and other than pursuant to the Company’s stock option, restricted
stock and stock purchase plans) exercisable or exchangeable for, or convertible
into, shares of Common Stock, and (ii) 10,000,000 shares of preferred stock,
$0.001 par value, of which 24,000 shares are designated as Series A Convertible
Preferred Stock, and as of the date of this Agreement no shares of preferred
stock are issued and outstanding. All of such outstanding or issuable shares
have been, or upon issuance will be, validly issued and are, or upon issuance
will be, fully paid and nonassessable. Except as disclosed in Schedule 3.c,
(A) no shares of the capital stock of the Company are subject to preemptive
rights or any other similar rights or any Liens suffered or permitted by the
Company; (B) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable or exercisable for, any
shares of capital stock of the Company or any of the Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of the
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of the Subsidiaries, or options, warrants or scrip for
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company or any of the
Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of the Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);
(D) there are no outstanding securities or instruments of the Company or any of
the Subsidiaries that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of the Subsidiaries is or may become bound to redeem a security
of the Company and no other stockholder or similar agreement to which the
Company or any of the Subsidiaries is a party; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will or may be
triggered by the issuance of the Securities; and (F) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to each Buyer true and
correct copies of the Company’s Amended and Restated Certificate of
Incorporation, as amended and as in effect on the date this representation is
made (the “Certificate of Incorporation”), and the Company’s Amended and
Restated Bylaws, as amended and as in effect on the date this representation is
made (the “Bylaws”), and all documents and instruments containing the terms of
all securities convertible into, or exercisable or exchangeable for, Common
Stock, and the material rights of the holders thereof in respect thereto.

d. Issuance of Securities. The Preferred Shares are duly authorized and, upon
issuance in accordance with the terms hereof, (i) will be validly issued, fully
paid and non-assessable, and will be free from all taxes and Liens with respect
to the issuance thereof and (ii) the holders thereof will be entitled to the
rights set forth in the Certificate of Designations. The Warrants are duly
authorized and, upon issuance in accordance with the terms hereof, (x) will be
free from all taxes and Liens with respect to the issuance thereof and (y) the
holders thereof will be entitled to the rights set forth in the Warrants. At
least 73,872,000 shares of Common Stock (subject to adjustment pursuant to the
Company’s covenant set forth in

 

7



--------------------------------------------------------------------------------

Section 4.f) have been duly authorized and reserved for issuance upon conversion
of the Preferred Shares and upon exercise of the Warrants. Upon conversion in
accordance with the Certificate of Designations and upon exercise in accordance
with the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares will be validly issued, fully paid and nonassessable and free from all
taxes and Liens with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. The issuance by the
Company of the Securities is exempt from registration under the 1933 Act and
applicable state securities laws.

e. No Conflicts.

(i) The execution and delivery of the Transaction Documents by the Company and,
to the extent applicable, the Subsidiaries, the performance by such parties of
their obligations thereunder and under the Certificate of Designations and the
consummation by such parties of the transactions contemplated hereby and thereby
(including the reservation for issuance and issuance of the Conversion Shares
and the Warrant Shares) will not (A) result in a violation of the Certificate of
Incorporation, the Certificate of Designations or the Bylaws; (B) conflict with,
or constitute a breach or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or would constitute a breach or default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or other remedy with respect to, any agreement, indenture or
instrument to which the Company or any of the Subsidiaries is a party; or
(C) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of the Subsidiaries or by which any property or asset of
the Company or any of the Subsidiaries is bound or affected, except in the case
of each of (B) and (C) above, as would not reasonably be expected to have a
Material Adverse Effect. Except for the filings and listings contemplated by the
Registration Rights Agreement, the filing of current reports on Form 8-K as
contemplated by Section 4.i hereof, and as set forth on Schedule 3.e, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under, or otherwise consummate any of the
transactions contemplated by, this Agreement, any of the other Transaction
Documents or the Certificate of Designations in accordance with the terms hereof
or thereof. All consents, authorizations, orders, filings and registrations that
the Company is or has been required to obtain as described in the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement or shall be obtained or effected prior to the applicable due date
thereafter, as provided by applicable law, this Agreement or otherwise.

(ii) The Company has not violated any term of its Certificate of Incorporation
or Bylaws. Neither the Company nor any of the Subsidiaries has violated any
material term of and has not been in default under (or with the giving of notice
or lapse of time or both would have been in violation of or default under) any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
any of the Subsidiaries, which violation or default would or would reasonably be
expected to have a Material Adverse Effect. The business of the Company and the
Subsidiaries has not been conducted in violation of any law, ordinance or
regulation of any governmental entity, which violation would or would reasonably
be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

f. SEC Documents; Financial Statements; Sarbanes-Oxley.

(i) Since December 31, 2014, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934
Act, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
this representation is made (including all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein) being hereinafter referred to as the “SEC Documents”), other
than certain filings required to be filed by Company officers and directors
pursuant to Section 16 of the 1934 Act that were not filed on a timely
basis. The Company has made available to the Buyers or their respective
representatives, or filed and made publicly available on the SEC’s Electronic
Data Gathering, Analysis, and Retrieval system (or successor thereto) (“EDGAR”)
no less than three (3) days prior to the date this representation is made, true
and complete copies of the SEC Documents. Each of the SEC Documents was filed
with the SEC within the time frames prescribed by the SEC for the filing of such
SEC Documents such that each filing was timely filed with the SEC. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents. None of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Since the filing
of the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment has not
been filed and made publicly available on the SEC’s EDGAR system no less than
three (3) days prior to the date this representation is made. The Company has
not received any written comments from the SEC staff that have not been resolved
to the satisfaction of the SEC staff.

(ii) As of their respective dates, the consolidated financial statements of the
Company and the Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes) and fairly present in all
material respects the consolidated financial position of the Company and the
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements for periods subsequent to December 31, 2015, to normal
year-end audit adjustments that are described on Schedule 3.f or that are not
material individually or in the aggregate). None of the Company, the
Subsidiaries and their respective officers, directors and Affiliates or, to the
Company’s Knowledge, any stockholder of the Company has made any filing with the
SEC (other than the SEC Documents), issued any press release or made,
distributed, paid for or approved (or engaged any other Person to make or
distribute) any other public statement, report, advertisement or communication
on behalf of the Company or any of the Subsidiaries or

 

9



--------------------------------------------------------------------------------

otherwise relating to the Company or any of the Subsidiaries that contains any
untrue statement of a material fact or omits any statement of material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading or has provided
any other information to the Buyers, including information referred to in
Section 2.d, that contains any untrue statement of a material fact or, with
respect to written information, omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are or were made, not misleading. The Company is not required to file
and will not be required to file any agreement, note, lease, mortgage, deed or
other instrument entered into prior to the date this representation is made and
to which the Company or any of the Subsidiaries is a party or by which the
Company or any of the Subsidiaries is bound that has not been previously filed
as an exhibit (including by way of incorporation by reference) to the Company’s
reports filed or made with the SEC under the 1934 Act. The accounting firm that
expressed its opinion with respect to the consolidated financial statements
included in the Company’s most recently filed annual report on Form 10-K, and
reviewed the consolidated financial statements included in the Company’s most
recently filed quarterly report on Form 10-Q, was independent of the Company
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC and as required by the applicable rules and guidance from the Public
Company Accounting Oversight Board (United States), and such firm was otherwise
qualified to render such opinion under applicable law and the rules and
regulations of the SEC. There is no transaction, arrangement or other
relationship between the Company and an unconsolidated or other
off-balance-sheet entity that is required to be disclosed by the Company in its
reports pursuant to the 1934 Act that has not been so disclosed in the SEC
Documents.

(iii) The Company is in all material respects in compliance with applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder (collectively, “Sarbanes-Oxley”).

(iv) Since December 31, 2014, except as set forth on Schedule 3.f, neither the
Company nor any of the Subsidiaries nor, to the Company’s Knowledge, any
director, officer or employee, of the Company or any of the Subsidiaries, has
received or otherwise obtained any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of the Subsidiaries
or its internal accounting controls, including any complaint, allegation,
assertion or claim that the Company or any of the Subsidiaries has engaged in
questionable accounting or auditing practices. No attorney representing the
Company or any of the Subsidiaries, whether or not employed by the Company or
any of the Subsidiaries, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of the Subsidiaries or any of their respective officers, directors,
employees or agents to the Company Board or any committee thereof or to any
director or officer of the Company pursuant to Section 307 of Sarbanes-Oxley,
and the SEC’s rules and regulations promulgated thereunder. Since December 31,
2014, there have been no internal or SEC investigations regarding accounting or
revenue recognition discussed with, reviewed by or initiated at the direction of
the chief executive officer, principal financial officer, the Company Board or
any committee thereof. The Company is not, and never has been, a “shell company”
(as defined in Rule 12b-2 under the 1934 Act).

(v) As used in this Agreement, the “Company’s Knowledge” and similar language
means, unless otherwise specified, the actual knowledge of any “officer” (as
such term is defined in Rule 16a-1 under the 1934 Act) of the Company, including
William C. Mills III and Martin C. Stammer, and the knowledge any such Person
would be expected to have after reasonable due diligence inquiry.

 

10



--------------------------------------------------------------------------------

g. Internal Accounting Controls; Disclosure Controls and Procedures. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liability is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences (“Internal Controls”). The Company has timely filed and made
publicly available on the SEC’s EDGAR system no less than three (3) days prior
to the date this representation is made, and all certifications and statements
required by (A) Rule 13a-14 or Rule 15d-14 under the 1934 Act and (B)
Section 906 of Sarbanes Oxley with respect to any SEC Documents. The Company
maintains disclosure controls and procedures required by Rule 13a-15 or
Rule 15d-15 under the 1934 Act; such controls and procedures are effective to
ensure that the information required to be disclosed by the Company in the
reports that it files with or submits to the SEC (X) is recorded, processed,
summarized and reported accurately within the time periods specified in the
SEC’s rules and forms and (Y) is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, as appropriate to allow timely decisions regarding required
disclosure. The Company maintains internal control over financial reporting
required by Rule 13a-15 or Rule 15d-15 under the 1934 Act; such internal control
over financial reporting is effective and does not contain any material
weaknesses.

h. Absence of Certain Changes. Except as disclosed in any SEC Documents that
were filed with the SEC at least three (3) days prior to the date of this
Agreement, since December 31, 2014, there has been no Material Adverse
Effect. The Company has not taken any steps, and the Company has no current
plans to take any steps, to seek protection pursuant to any bankruptcy law nor,
to the Company’s Knowledge, do any creditors of the Company intend to initiate
involuntary bankruptcy proceedings nor, to the Company’s Knowledge, is there any
fact that would reasonably lead a creditor to do so.

i. Absence of Litigation. Except as set forth on Schedule 3.i (i) there is no
current action, suit or proceeding, or, to the Company’s Knowledge, any inquiry
or investigation before or by any court, public board or other Governmental
Authority pending or, to the Company’s Knowledge, threatened against or
affecting the Company, the Common Stock or any of the Subsidiaries, any Employee
Benefit Plan (as defined below), or any of the Company’s or the Subsidiaries’
officers or directors in their capacities as such, and (ii) to the Company’s
Knowledge, none of the directors or officers of the Company has been involved
(as a plaintiff, defendant, witness or otherwise) in securities-related
litigation during the past five years. None of the matters described in
Schedule 3.i, has had or, if determined adversely to the Company or any
Subsidiary, would reasonably expected to have, a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

j. Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each of the Buyers is acting solely in the capacity
of an arm’s length purchaser with respect to the Company in connection with the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that each Buyer is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the Certificate of Designations and the
transactions contemplated hereby and thereby, and any advice given by any of the
Buyers or any of their respective representatives or agents in connection with
the Transaction Documents and the Certificate of Designations and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

k. No Material Adverse Effect; No Undisclosed Liabilities. Since December 31,
2014, there has been no Material Adverse Effect and no circumstances exist that
could reasonably be expected to be, cause or have a Material Adverse
Effect. Other than (i) the liabilities assumed or created pursuant to this
Agreement and the other Transaction Documents, (ii) liabilities accrued for in
the latest balance sheet included in the Company’s most recent periodic report
(on Form 10-Q or Form 10-K) filed at least three (3) Business Days prior to the
date this representation is made (the date of such balance sheet, the “Latest
Balance Sheet Date”) and (iii) liabilities incurred in the ordinary course of
business consistent with past practices since the Latest Balance Sheet Date, the
Company and the Subsidiaries do not have any other liabilities (whether fixed or
unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted).

l. General Solicitation. Neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf, has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the 1933 Act) in connection with the offer or sale of the Securities.

m. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions of any authority.

n. [Reserved].

o. Employee Relations. Neither the Company nor any of the Subsidiaries is
involved in any labor union dispute nor, to the Company’s Knowledge, is any such
dispute threatened. Except as set forth on Schedule 3.o, none of the employees
of the Company and the Subsidiaries is a member of a union that relates to such
employee’s relationship with the Company or any of the Subsidiaries, neither the
Company nor any of the Subsidiaries is a party to a collective bargaining
agreement, and the Company and the Subsidiaries believe that their

 

12



--------------------------------------------------------------------------------

relations with their respective employees are good. No “executive officer” (as
defined in Rule 3b-7 under the 1934 Act), nor any other Person whose termination
would be required to be disclosed pursuant to Item 5.02 of Form 8-K, has
notified the Company that such Person intends to leave the Company or otherwise
terminate such Person’s employment with the Company. No such executive officer,
to the Company’s Knowledge, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company to any liability
with respect to any of the foregoing matters. The Company and the Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not and would not be reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

p. Employee Benefits. No “prohibited transaction” as defined under Section 406
of ERISA (as defined below) or Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), that is not exempt under ERISA Section 408 or
Section 4975 of the Code, under any applicable regulations and published
interpretations thereunder or under any applicable prohibited transaction,
individual or class exemption issued by the Department of Labor, has occurred
with respect to any Employee Benefit Plan (as defined below), (ii) at no time
within the last seven (7) years has the Company or any ERISA Affiliate (as
defined below) maintained, sponsored, participated in, contributed to or has or
had any liability or obligation in respect of any Employee Benefit Plan subject
to Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Company or any ERISA Affiliate has incurred or could
incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee Benefit
Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code, except for such failures to comply that would not have a
Material Adverse Effect, (v) no event has occurred (including a “reportable
event” as such term is defined in Section 4043 of ERISA) and no condition exists
that would subject the Company or any ERISA Affiliate to any tax, fine, lien,
penalty or liability imposed by ERISA, the Code or other applicable law, except
for any such tax, fine, lien, penalty or liability that would not, individually
or in the aggregate, have a Material Adverse Effect, (vi) the Company does not
maintain any Foreign Benefit Plan, (vii) the Company does not have any
obligations under any collective bargaining agreement, (viii) no Employee
Benefit Plan is subject to termination or modification, as a result of the
transactions contemplated hereby or by the other Transaction Documents or the
Certificate of Designations, (ix) no benefit will be distributed and no
liability will be incurred, including any complete or partial withdrawal from or
with respect to any “multiemployer plan” or other Employee Benefit Plan subject
to Title IV of ERISA, as a result of the transactions contemplated hereby or by
the other Transaction Documents or the Certificate of Designations, (x) no
benefit or vesting under any Employee Benefit Plan will accelerate or increase
as a result of the transactions contemplated hereby or by the other Transaction
Documents or the Certificate of Designations, and (ix) all individuals working
for

 

13



--------------------------------------------------------------------------------

the Company or any ERISA Affiliate are properly classified as employees or
independent contractors. As used in this Agreement, “Employee Benefit Plan”
means any “employee benefit plan” within the meaning of Section 3(3) of ERISA,
and all stock purchase, stock option, stock-based severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, under which (A) any current or former employee, director or independent
contractor of the Company or any of the Subsidiaries has any present or future
right to benefits and which are contributed to, sponsored by or maintained by
the Company or any of the Subsidiaries or (B) the Company or any of the
Subsidiaries has had or has any present or future obligation or liability on
behalf of any such employee, director or independent contractor; “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the Company’s controlled group as defined in
Code Section 414 (b), (c), (m) or (o); and “Foreign Benefit Plan” means any
Employee Benefit Plan mandated by a government other than the United States of
America is subject to the laws or a jurisdiction outside of the United States.

q. Intellectual Property Rights.

(i) The Company and its Subsidiaries own or possess adequate rights or licenses
to use all Intellectual Property (as defined below) necessary to conduct their
respective businesses as now conducted and as presently proposed to be conducted
(“Company Intellectual Property”). Except as set forth on Schedule 3.q (which
schedule does not include any material nonpublic information), none of the
Company’s or its Subsidiaries’ rights with respect to Patents included within
Company Intellectual Property are expected to expire, terminate or be abandoned,
within three years from the date of this Agreement, in either case that are
necessary or material to the conduct of the Company’s business as now conducted
and as presently proposed to be conducted. Neither the Company nor any of its
Subsidiaries (A) has infringed, misappropriated or otherwise violated the
Intellectual Property rights of others or (B) breached or violated any contract,
agreement or arrangement relating to Intellectual Property, except in each case,
as would not reasonably be expected to have a Material Adverse Effect. There is
no claim (including in connection with any offer to license), action or
proceeding being made or brought, or to the knowledge of the Company or any of
its Subsidiaries, being threatened, (1) against the Company or any of its
Subsidiaries regarding any Intellectual Property, including any claim of breach
or violation of any contract, agreement or arrangement relating to Intellectual
Property or (2) with respect to any registration or filing made by the Company
or any of its Subsidiaries regarding any Intellectual Property. To the Company’s
Knowledge, there are no facts or circumstances which might give rise to any of
the foregoing infringements, misappropriation or violation, or claims, actions
or proceedings. To the Company’s Knowledge, (x) no third party has infringed or
otherwise violated any Intellectual Property owned by the Company or any of the
Subsidiaries and (y) no third party has materially breached any contract,
agreement or arrangement relating to Intellectual Property to which the Company
or any of its Subsidiaries is a party. The Company and each of its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of the Intellectual Property owned by them.

 

14



--------------------------------------------------------------------------------

(ii) The software, hardware, networks, communications devices and facilities,
and other technology and related services used by the Company and/or any of the
Subsidiaries (collectively, the “Systems”) are reasonably sufficient for the
operation of their respective businesses as currently conducted and for the
reasonably anticipated needs of such businesses. The Company and the
Subsidiaries have arranged for disaster recovery and back-up services sufficient
to comply with any and all applicable Laws and adequate to meet its needs in the
event the performance of any of the Systems or any material component thereof is
temporarily or permanently impeded or degraded due to any natural disaster or
other event outside the reasonable control of the Company or the Subsidiaries,
as applicable. The Company and the Subsidiaries have established and maintain
commercially reasonable measures to ensure that the Systems, and all software,
information and data residing on its Systems or otherwise owned by, licensed,
used or distributed by the Company or any of the Subsidiaries, are free of any
computer virus, Trojan horse, worm, time bomb, or similar code designed to
disable, damage, degrade or disrupt the operation of, permit unauthorized access
to, erase, destroy or modify any software, hardware, network or other technology
(“Malicious Code”). Since December 31, 2014, no Malicious Code or error or
defect has caused a material disruption, degradation or failure of any of the
Systems or of the conduct of the businesses of the Company or any of the
Subsidiaries, and, to the Company’s Knowledge, there has been no material
unauthorized intrusion or breach of the security of any of the Systems.

(iii) For purposes of this Agreement, the term “Intellectual Property” means all
intellectual property and industrial property rights and assets, and all rights,
interests and protections that are associated with, similar to, or required for
the exercise of, any of the foregoing, however arising, pursuant to the laws of
any jurisdiction throughout the world, whether registered or unregistered,
including any and all: (a) inventions (whether or not patentable, and whether or
not reduced to practice) and all improvements thereto; (b) all patents
(including all reissuances, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications and other patent rights (“Patents”); (c)
trademarks, service marks, trade names, brand names, logos, trade dress, design
rights and other similar designations of source, sponsorship, association or
origin, together with all goodwill connected with the use of and symbolized by,
and all registrations, registration applications and renewals in respect of, any
of the foregoing; (d) Internet domain names, whether or not trademarks or
service marks, registered in any top-level domain by any authorized private
registrar or Governmental Authority, web addresses, web pages, websites and
related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, and URLs; (e) works
of authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights and moral rights, and all registrations,
applications for registration and renewals with respect thereto; (f) trade
secrets, discoveries, business and technical information, know-how,
methodologies, strategies, processes, databases, data collections and other
confidential and/or proprietary information and all rights therein; (g) software
and firmware, including data files, source code, object code, application
programming interfaces, routines, algorithms, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation; (h) semiconductor chips and mask works; (i) other intellectual
property rights; and (j) copies and tangible embodiments (in whatever form or
medium) of the foregoing. For purposes of this Agreement, “Governmental
Authority” means the government of the United States or any other nation, or any
political subdivision thereof, whether state, provincial or local, or any

 

15



--------------------------------------------------------------------------------

agency (including any self-regulatory agency or organization), authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administration powers or
functions of or pertaining to government (including any supranational bodies
such as the European Union) over the Company or any of the Subsidiaries, or any
of their respective properties, assets or undertakings.

r. Environmental Laws. Each of the Company and the Subsidiaries (i) has complied
in all material respects with all Environmental Laws (as defined below),
(ii) has received all material permits, licenses or other approvals required of
it under applicable Environmental Laws to conduct its business, (iii) has
complied with all terms and conditions of any such permit, license or approval,
and to the Company’s Knowledge, there are no events, conditions, or
circumstances reasonably likely to result in liability of the Company or any of
the Subsidiaries pursuant to Environmental Laws that would or would reasonably
be expected to have a Material Adverse Effect. None of the Company or the
Subsidiaries has received any notice of any noncompliance with any Environmental
Laws or the terms and conditions of any permit, license or approval required
under applicable Environmental Laws to conduct the Company’s and the
Subsidiaries’ respective businesses. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Materials, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601
et seq., as amended (“CERCLA”), the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. §6901, et seq., the Clean Air Act, 42 U.S.C. §7401,
et seq., as amended, the Federal Water Pollution Control Act, 33 U.S.C. §1251,
et seq., as amended, the Oil Pollution Act of 1990, 33 U.S.C. §2701, et seq.,
and the Toxic Substances Control Act, 15 U.S.C. §2601, et seq.; “Hazardous
Materials” means any hazardous, toxic or dangerous substance, materials and
wastes, including hydrocarbons (including naturally occurring or man-made
petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, biological substances, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants (including materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).

s. Personal Property. Except as described on Schedule 3.s, the Company and the
Subsidiaries have good and valid title to all personal property owned by them
that is material to the business of the Company and the Subsidiaries, in each
case free and clear of all Liens.

t. Real Property. None of the Company or any of the Subsidiaries owns any real
property. All of the Real Property Leases (as defined below) are valid and in
full force and effect and are enforceable against all parties thereto. Neither
the Company nor any of the Subsidiaries nor, to the Company’s Knowledge, any
other party thereto is in default in any

 

16



--------------------------------------------------------------------------------

material respect under any of the Real Property Leases and no event has occurred
which with the giving of notice or the passage of time or both could constitute
a default under, or otherwise give any party the right to terminate, any of such
Real Property Leases, or could adversely affect the Company’s or any of the
Subsidiaries’ interest in and title to the Real Property subject to any of such
Real Property Leases. No Real Property Lease is subject to termination,
modification or acceleration as a result of the transactions contemplated hereby
or by the other Transaction Documents or the Certificate of Designations. For
purposes hereof, “Real Property Lease” means each lease and other agreement with
respect to which the Company or the Subsidiaries is a party or otherwise bound
or affected with respect to the Real Property, except easements, rights of way,
access agreements, surface damage agreements, surface use agreements or similar
agreements that pertain to Real Property that is contained wholly within the
boundaries of any leased Real Property; and “Real Property” means all the real
property, facilities and fixtures that are leased or, in the case of fixtures,
otherwise owned or possessed by the Company or the Subsidiaries.

u. Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged. Neither the
Company nor any of the Subsidiaries have been refused any insurance coverage
sought or applied for, and, to the Company’s Knowledge, the Company and the
Subsidiaries will be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not be reasonably
expected to have a Material Adverse Effect.

v. Regulatory Permits and Other Regulatory Matters.

(i) Permits. The Company and the Subsidiaries possess all certificates,
authorizations, approvals, licenses and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
business as presently conducted (“Permits”), including all Permits required by
the United States Food and Drug Administration (the “FDA”) or any other
Governmental Authority engaged in the regulation of the development, testing,
manufacturing, labeling, storage, recordkeeping, promotion, marketing,
distribution and service of medical devices (each, a “Regulatory Agency”), and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such Permit. To
the Company’s Knowledge, there are no facts or circumstances that could
reasonably lead to any of them not being able to obtain necessary Permits as and
when necessary to enable the Company and the Subsidiaries to conduct its
business.

(ii) Studies and Other Preclinical and Clinical Tests. The studies, tests and
preclinical and clinical trials conducted by or on behalf of the Company or any
of the Subsidiaries were, and if still pending are, being conducted in all
material respects in accordance with experimental protocols, procedures and
controls pursuant to accepted professional and scientific standards; the
descriptions of the results of such studies, tests and trials contained in the
SEC Documents are accurate and complete; and neither the Company nor any of the
Subsidiaries has received any notices or correspondence from the FDA or any
foreign, state or local governmental body exercising comparable authority or any
institutional review board or

 

17



--------------------------------------------------------------------------------

comparable authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company or any of the Subsidiaries.

(iii) Debarment or Conviction. None of the Company or the Subsidiaries or any of
their respective Affiliates, subcontractors or employees (A) has been debarred,
(B) is subject to debarment or (C) is the subject of a conviction, in each case
pursuant to Section 335a of the United States Federal Food, Drug and Cosmetic
Act, as amended.

(iv) Other Regulatory Matters. As to each product of the Company or any
Subsidiary subject to the jurisdiction of any Regulatory Agency that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company or any of the Subsidiaries, such product has been, and is being,
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance in all material respects with all applicable
requirements under the Federal Food, Drug and Cosmetic Act, as amended, and the
regulations thereunder, and similar applicable U.S. federal, state or local,
European Union or other foreign laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports. There is no pending, completed or, to the
Company’s Knowledge, threatened, action (including any lawsuit, arbitration, or
legal or administrative or regulatory proceeding, charge, complaint, or
investigation) against the Company or any of the Subsidiaries, and none of the
Company or any of the Subsidiaries has received any notice, warning letter or
other communication from any Regulatory Agency, which (A) contests the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any products of the Company or the
Subsidiaries, (B) withdraws its approval of, requests the recall, suspension, or
seizure of, or withdraws or orders the withdrawal of advertising or sales
promotional materials relating to, any such product, (C) imposes a clinical hold
on any clinical investigation by the Company or any of the Subsidiaries, (D)
enjoins production at any facility of the Company or any of the Subsidiaries,
(E) enters or proposes to enter into a consent decree of permanent injunction
with the Company or any of the Subsidiaries, or (F) otherwise alleges any
violation of any laws, rules or regulations by the Company or any of the
Subsidiaries. The respective properties, business and operations of the Company
and the Subsidiaries have been and are being conducted in all material respects
in accordance with all applicable laws, rules and regulations of applicable
Regulatory Agencies, including the FDA. The Company has not been informed by any
Regulatory Agency that it will prohibit the marketing, sale, license or use in
the United States or any other jurisdiction of any product proposed to be
developed, produced or marketed by the Company nor has any Regulatory Agency
expressed any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by the Company or any Subsidiary.

w. Listing. The Company is not in violation of any of the rules, regulations or
requirements of the Principal Market, and, to the Company’s Knowledge, there are
no facts or circumstances that could reasonably lead to suspension or
termination of trading of the Common Stock on the Principal Market. Except as
set forth on Schedule 3.w, since December 31, 2014, (i) the Common Stock has
been listed or designated for quotation, as applicable, on

 

18



--------------------------------------------------------------------------------

the Principal Market, (ii) trading in the Common Stock has not been suspended or
deregistered by the SEC or the Principal Market, and (iii) the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or termination of trading of the Common Stock on the
Principal Market. For purposes of this Agreement, “Principal Market” means the
OTC Markets — OTCQX tier, or if the Common Stock becomes listed on any National
Exchange, then from and after such date, such National Exchange; and “National
Exchange” means any of the NYSE MKT, The New York Stock Exchange, the NASDAQ
Global Market, the NASDAQ Global Select Market or the NASDAQ Capital Market (or
a successor to any of the foregoing). The Common Stock is eligible for clearing
through The Depository Trust Company (the “DTC”), through its Deposit/Withdrawal
At Custodian (DWAC) system, and the Company is eligible and participating in the
Direct Registration System (DRS) of DTC with respect to the Common Stock. The
Common Stock is not, and has not been at any time prior to the Closing Date,
subject to any DTC “chill,” “freeze” or similar restriction with respect to any
DTC services, including the clearing of shares of Common Stock through DTC.

x. [Reserved].

y. Tax Status. Except as set forth in Schedule 3.y, each of the Company and the
Subsidiaries (i) has timely filed all foreign, federal and state income,
franchise and all other material Tax Returns required by any jurisdiction to
which it is subject, (ii) has paid all Taxes that are material in amount and
required to be paid, except those for which the Company has made reserves in the
consolidated financial statements of the Company and the Subsidiaries that are
adequate in accordance with GAAP, and (iii) has established in the consolidated
financial statements of the Company and the Subsidiaries reserves that are
adequate in accordance with GAAP for the payment of all material Tax liabilities
and deferred Taxes as of the date this representation is made. There are no
unpaid Taxes in any material amount claimed in writing to be due by the taxing
authority of any jurisdiction, and to the Company’s Knowledge, there is no basis
for any such claim. Each of the Company and the Subsidiaries has timely withheld
and paid all material Taxes (including sales Taxes) required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or third party. Neither the
Company nor any of the Subsidiaries is or has been a U.S. real property holding
corporation (as defined in Treasury Regulation Section 1.897-2(b) under the Code
(“USRPHC”) during the applicable period specified in Section 897(c)(1)(A)(ii) of
the Code. No deficiency for any income, franchise or other material amount of
Tax relating to the Company or any of the Subsidiaries has been asserted or
assessed by any taxing authority in writing, except for the deficiencies which
have been satisfied by payment, settled or withdrawn or which are being
contested in good faith and for which reserves adequate in accordance with GAAP
have been established in the consolidated financial statements of the Company
and the Subsidiaries. None of the Company or any of the Subsidiaries has entered
into a “listed transaction” that has given rise to a disclosure obligation under
Section 6011 of the Code and the Treasury Regulations promulgated thereunder and
that has not been disclosed in the relevant Tax Return. For purposes of this
Section 3.y, “Taxes” means all taxes, charges, fees, levies or other like
assessments, including United States federal, state, local, foreign and other
net income, gross income, gross receipts, social security, estimated, sales,
use, ad valorem, franchise, profits, net worth, alternative or add-on minimum,
capital gains, license, withholding, payroll, employment, unemployment, social
security, excise, property, transfer taxes and any

 

19



--------------------------------------------------------------------------------

and all other taxes, assessments, fees or other governmental charges, whether
computed on a separate, consolidated, unitary, combined or any other basis
together with any interest and any penalties, additions to tax, estimated taxes
or additional amounts with respect thereto, and including any liability for
taxes as a result of being a member of a consolidated, combined, unitary or
affiliated group or any other obligation to indemnify or otherwise succeed to
the tax liability of any other Person; and “Tax Returns” means all returns,
declarations, reports, statements, schedules, notices, forms or other documents
or information required to be filed in respect of the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of any legal requirement relating to any Tax.

z. Transactions With Affiliates. Except as set forth in Schedule 3.z, none of
the Company’s or any of the Subsidiaries’ respective officers or directors,
Persons who were officers or directors of the Company or any Subsidiary at any
time during the previous two years, stockholders, or affiliates of the Company
or any of the Subsidiaries, or any individual related by blood, marriage or
adoption to any such individual (each a “Related Party”), nor any Affiliate of
any Related Party, is presently, or has been within the past two years, a party
to any transaction, contract, agreement, instrument, commitment, understanding
or other arrangement or relationship with the Company or any of the Subsidiaries
(other than directly for services as an employee, officer and/or director),
whether for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments or consideration
to or from any such Related Party. Except as set forth in Schedule 3.z, no
Related Party of the Company or any of the Subsidiaries or any of their
respective Affiliates, has any direct or indirect ownership interest in any
Person (other than ownership of less than 1% of the outstanding common stock of
a publicly traded corporation) in which the Company or any of the Subsidiaries
has any direct or indirect ownership interest or has a business relationship or
with which the Company or any of the Subsidiaries competes. “Affiliate” for
purposes hereof means, with respect to any Person, another Person that, (i) is a
director, officer, manager, managing member, general partner or five percent or
greater owner of equity interests in such Person, or (ii) directly or
indirectly, (1) has a common ownership with that Person, (2) controls that
Person, (3) is controlled by that Person or (4) shares common control with that
Person. “Control” or “controls” for purposes hereof means that a person or
entity has the power, direct or indirect, to conduct or govern the policies of
another Person.

aa. Application of Takeover Protections. The Company and the Company Board have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the State of Delaware that
is or could become applicable to the Buyers as a result of the transactions
contemplated by this Agreement, including the Company’s issuance of the
Securities and the Buyers’ ownership of the Securities.

bb. Rights Agreement. The Company has not adopted a stockholder rights plan (or
“poison pill”) or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

20



--------------------------------------------------------------------------------

cc. Foreign Corrupt Practices and Certain Other Federal Regulations.

(i) Neither the Company nor any of the Subsidiaries, nor to the Company’s
Knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Company or any of the Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of the Subsidiaries, used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

(ii) The Company and each Subsidiary is in compliance in all material respects
with all U.S. economic sanctions laws, all executive orders and implementing
regulations (“Sanctions”) as administered by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) and the U.S. State Department. None of
the Company or any of the Subsidiaries (A) is a Person on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”), (B) is a
person who is otherwise the target of U.S. economic sanctions laws such that a
U.S. person cannot deal or otherwise engage in business transactions with such
person, (C) is a Person organized or resident in a country or territory subject
to comprehensive Sanctions (a “Sanctioned Country”), or (D) is owned or
controlled by (including by virtue of such Person being a director or owning
voting shares or interests), or acts, directly or indirectly, for or on behalf
of, any Person on the SDN List or a government of a Sanctioned Country such that
the entry into, or performance under, this Agreement, any other Transaction
Documents or Certificate of Designations would be prohibited by applicable U.S.
law.

(iii) The Company and each Subsidiary is in compliance with all laws related to
terrorism or money laundering including: (A) all applicable requirements of the
Currency and Foreign Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq.
(the Bank Secrecy Act)), as amended by Title III of the Patriot Act, (B) the
Trading with the Enemy Act, (C) that certain Executive Order No. 13224 of
September 23, 2001, entitled Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or any other enabling legislation, executive order or regulations issued
pursuant or relating thereto, and (D) other applicable federal or state laws
relating to “know your customer” or anti-money laundering rules and regulations.
No action, suit or other proceeding by or before any court or Governmental
Authority with respect to compliance with such anti-money laundering laws is
pending or threatened to the knowledge of the Company and each Subsidiary.

dd. No Other Agreements. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.

ee. Investment Company. The Company is not, and upon the Closing will not be, an
“investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

21



--------------------------------------------------------------------------------

ff. No Disqualification Events. None of the Company, any of its predecessors,
any director, executive officer, other officer of the Company participating in
the offering contemplated hereby, any beneficial owner (as that term is defined
in Rule 13d-3 under the 1934 Act) of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, any
“promoter” (as that term is defined in Rule 405 under the 1933 Act) connected
with the Company in any capacity at the time of the Closing, any placement agent
or dealer participating in the offering of the Securities and any of such
agents’ or dealer’s directors, executive officers, other officers participating
in the offering of the Securities (each, a “Covered Person” and, together,
“Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification
Event”). The Company has exercised reasonable care to determine (i) the identity
of each person that is an Covered Person; and (ii) whether any Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e). With respect to
each Covered Person, the Company has established procedures reasonably designed
to ensure that the Company receives notice from each such Covered Person of (x)
any Disqualification Event relating to that Covered Person, and (y) any event
that would, with the passage of time, become a Disqualification Event relating
to that Covered Person; in each case occurring up to and including the Closing
Date. The Company is not for any other reason disqualified from reliance upon
Rule 506 of Regulation D for purposes of the offer and sale of the Securities.

gg. Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company that, except as set forth in Section 4.bb hereof,
none of the Buyers or holders of the Securities has been asked to agree, nor has
any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; and no Buyer or
holder of Securities shall be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that, subject to the limitations set forth
in Section 4.bb hereof, (i) one or more Buyers or holders of Securities may
engage in hedging and/or trading activities at various times during the period
that the Securities are outstanding, and (ii) such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders’ equity
interest in the Company both at and after the time the hedging and/or trading
activities are being conducted. The Company acknowledges that, so long as it is
conducted in compliance with Section 4.bb, any such hedging and/or trading
activities do not constitute a breach of this Agreement or any of the other
Transaction Documents or the Certificate of Designations or affect the rights of
any Buyer or holder of Securities under this Agreement, any other Transaction
Document or the Certificate of Designations.

hh. Manipulation of Prices; Securities. Except as set forth on Schedule 3.hh,

(i) None of the Company or the Subsidiaries, or any of their respective
officers, directors or Affiliates and, to the Company’s Knowledge, no one acting
on any such Person’s behalf has, (A) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company or any Subsidiary to facilitate the sale or
resale of any of the Securities, (B) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (C) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company or any Subsidiary.

(ii) Since December 31, 2015, no officer, director or Affiliate of the Company
or any of the Subsidiaries, any Affiliate of any of the foregoing, or anyone
acting on their behalf, has sold, bid, purchased or traded in the Common Stock
or any other security of the Company.

 

22



--------------------------------------------------------------------------------

ii. Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. Taken as a whole, all disclosure provided to the
Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or with respect to written information omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

4. COVENANTS.

a. Best Efforts. Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

b. Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Buyers at the Closing occurring on the Closing Date pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date. The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

c. Reporting Status. From the date of this Agreement until the later of (i) the
first date on which no Preferred Shares or Warrants remain outstanding, and (ii)
the first date on which the Buyers no longer own any Securities (the period
ending on such latest date, the “Reporting Period”), the Company shall timely
(without giving effect to any extensions pursuant to Rule 12b-25 of the 1934
Act, provided, however, that the Company shall be afforded the benefit of any
extension pursuant to Rule 12b-25 of the 1934 Act if the Company takes advantage
of such extension at such time as a Registration Statement (as defined in the
Registration Rights Agreement) has been declared effective and remains available
for use by the Investors (as defined in the Registration Rights Agreement) with
respect to all of the Registrable Securities (as defined in the Registration
Rights Agreement) at all times during such extension) file all reports required
to be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate the registration of the Common Stock under the 1934 Act or otherwise
terminate its status as an issuer required to file reports under the 1934 Act,
even if the securities laws would otherwise permit any such termination. The
Company hereby agrees that, during

 

23



--------------------------------------------------------------------------------

the Reporting Period, the Company shall send to each Buyer copies of any notices
and other information made available or given to the stockholders of the Company
generally, contemporaneously with the Company’s making available or giving such
notices and other information to the stockholders.

d. Use of Proceeds. The Company will use the proceeds from the sale of the
Preferred Shares and Warrants (i) first to pay expenses related to the sale of
the Preferred Shares and Warrants, (ii) second for the payment of $13,000,000 to
HRP in connection with the HRP Transaction, and (iii) thereafter for general
corporate purposes.

e. Internal Accounting Controls. During the Reporting Period, the Company shall,
and shall cause each of the Subsidiaries to (i) at all times keep books, records
and accounts with respect to all of such Person’s business activities, in
accordance with sound accounting practices and GAAP consistently applied, (ii)
maintain a system of Internal Controls, (iii) maintain disclosure controls and
procedures required by Rule 13a-15 or Rule 15d-15 under the 1934 Act, (iv) cause
such disclosure controls and procedures to be effective at all times to ensure
that the information required to be disclosed by the Company in the reports that
it files with or submits to the SEC (I) is recorded, processed, summarized and
reported accurately within the time periods specified in the SEC’s rules and
forms and (II) is accumulated and communicated to the Company’s management,
including its principal executive officer and principal financial officer, as
appropriate to allow timely decisions regarding required disclosure, (v)
maintain internal control over financial reporting required by Rule 13a-14 or
Rule 15d-14 under the 1934 Act, and (vi) cause such internal control over
financial reporting to be effective at all times and not contain any material
weaknesses.

f. Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
(i) 100% of the number of shares of Common Stock needed to provide for issuance
of the Conversion Shares upon conversion of all outstanding Preferred Shares
(without regard to any limitations or restrictions on conversion thereof) and
(ii) 100% of the number of shares of Common Stock needed to provide for issuance
of the Warrant Shares upon exercise of all outstanding Warrants (without regard
to any limitations or restrictions on exercise thereof).

g. Listing. The Company shall take all actions necessary to remain eligible for
quotation or listing, as applicable, of its securities on the Principal
Market. The Company shall, as promptly as practicable following such time as the
Company meets all of the financial and other quantitative listing requirements
for a National Exchange, notify the Company Board of its meeting of such listing
requirements, and the Company Board shall promptly thereafter evaluate and
determine, in the good faith judgment of the Company Board, whether it is in the
best interests of the Company’s stockholders and other securityholders to secure
the listing of the Common Stock on such National Exchange. In the event that the
Company Board determines that such listing is so-advisable, then the Company
shall use its commercially reasonable efforts to secure the listing of all of
the Registrable Securities on such National Exchange as promptly as
practicable. Following any such listing, the Company shall use its commercially
reasonable efforts to maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents and the
Certificate of Designations; provided, that, in no event shall the Company take
any action that would

 

24



--------------------------------------------------------------------------------

reasonably be expected to adversely impact the Company’s ability to perform its
obligations under this Agreement, the other Transaction Documents or the
Certificate of Designations. Following such listing, none of the Company or any
of the Subsidiaries shall take any action that would reasonably be expected to
result in the delisting or suspension of the Common Stock from the National
Exchange. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.g. At all times during the
Reporting Period, (i) the Common Stock shall be eligible for clearing through
DTC, through its Deposit/Withdrawal At Custodian (DWAC) system, (ii) the Company
shall be eligible and participating in the Direct Registration System (DRS) of
DTC with respect to the Common Stock, and (iii) the Company shall use its
reasonable best efforts to cause the Common Stock to not at any time be subject
to any DTC “chill,” “freeze” or similar restriction with respect to any DTC
services, including the clearing of shares of Common Stock through DTC or, in
the event the Common Stock becomes subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, the Company shall use its
reasonable best efforts to cause any such “chill,” “freeze” or similar
restriction to be removed at the earliest possible time.

h. Expenses. Notwithstanding any termination of this Agreement pursuant to
Section 9, the Company shall pay to each Buyer that is affiliated with DAFNA
Capital Management, LLC an amount, up to an aggregate of $75,000 for all such
Buyers, equal to the fees and disbursements of such Buyer’s legal counsel
relating to the preparation and negotiation of the Transaction Documents and the
Certificate of Designations. Each such Buyer acknowledges that prior to the date
of this Agreement, the Company advanced an aggregate of $35,000 to the legal
counsel for such Buyers, as an advance against such payment obligation. The
amount payable to each such Buyer pursuant to the preceding sentences at the
Closing may be withheld as an off-set by such Buyer from its Purchase Price to
be paid by it at the Closing. Additionally, at the Closing, the Company shall
pay all of its own legal, due diligence and other expenses, including fees and
expenses of attorneys, investigative and other consultants and travel costs and
all other expenses, relating to negotiating and preparing the Transaction
Documents and the Certificate of Designations and consummating the transactions
contemplated hereby and thereby. In addition to the fee and reimbursement
obligations of the Company set forth above in this Section 4.h, and not in
limitation thereof, following the Closing, the Company shall promptly reimburse
each Buyer, each holder of Preferred Shares, each holder of Warrants and each
holder of Conversion Shares or Warrant Shares for all of the respective
reasonable out-of-pocket fees, costs and expenses (including attorneys’ fees and
fees, costs and expenses of accountants, advisors and consultants and any costs
of settlement) incurred thereby in connection with any amendment, modification
or waiver of any of the Transaction Documents or the Certificate of Designations
and/or the enforcement of such Person’s rights and remedies under any of the
Transaction Documents or the Certificate of Designations (including collecting
any payments due from the Company hereunder or thereunder).

i. Disclosure of Transactions and Other Material Information. At or prior to
8:00 a.m. (New York City time) on the fourth (4th) Business Day following the
Closing Date, the Company shall file one or more Forms 8-K with the SEC
describing the terms of the transactions contemplated by the Transaction
Documents and the HRP Transaction and including as exhibits to such Form 8-K
this Agreement (including the schedules hereto, other than Schedule 3.q), the
Certificate of Designations, the Registration Rights Agreement, the form

 

25



--------------------------------------------------------------------------------

of Warrant and the HRP Transaction Documents (such Form or Forms 8-K,
collectively, the “Announcing Form 8-K”). Unless required by applicable law or a
rule of the Principal Market, the Company shall not make any public announcement
regarding the transactions contemplated hereby, the other Transaction Documents,
the Certificate of Designations or the HRP Transaction Documents prior to the
Closing Date. The Company represents and warrants that, upon the first public
disclosure by the Company of its earnings results for the quarter ended
September 30, 2016, which first public disclosure shall in no event occur later
than November 14, 2016, no Buyer shall be in possession of any material
nonpublic information received from the Company or any of the Subsidiaries, any
of their respective Affiliates or any of their respective officers, directors,
employees, attorneys, representatives or agents. Subject to Section 4.k hereof
and the rights that any Board Designees may have due to such Board Designee’s
service on the Company Board, the Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents to not, provide any Buyer with any material nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the Announcing Form 8-K with the SEC without the express prior written consent
of such Buyer. The Company hereby acknowledges and agrees that, except for the
Board Designees, no Buyer (nor any of such Buyer’s Affiliates) shall have any
duty of trust or confidence with respect to any material nonpublic information
provided by, or on behalf of, the Company, any of the Subsidiaries, or any of
its or their respective officers, directors, employees or agents, in violation
of the foregoing covenant. Subject to the foregoing, neither the Company nor any
Buyer shall issue any press releases or any other public statements with respect
to the transactions contemplated hereby or disclosing the name of any Buyer;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (a) in substantial conformity with the Announcing
Form 8-K and contemporaneously therewith and (b) as is required by applicable
law and regulations (provided that each Buyer shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release and shall be provided with a copy thereof), and, provided further,
that with the consent of each Buyer that is affiliated with DAFNA Capital
Management, LLC, the Company may issue any other announcement or press release
regarding the transactions contemplated hereby, so long as such announcement or
press release does not disclose the name of any Buyer or any of such Buyer’s
Affiliates. Notwithstanding anything to the contrary herein, in the event that
the Company believes that a notice or communication to any Buyer contains
material, nonpublic information relating to the Company or any of the
Subsidiaries, the Company shall so indicate to the Buyers contemporaneously with
delivery of such notice or communication, and such indication shall provide the
Buyers the means to refuse to receive such notice or communication; and in the
absence of any such indication, the holders of the Securities shall be allowed
to presume that all matters relating to such notice or communication do not
constitute material, nonpublic information relating to the Company or any of the
Subsidiaries. Upon receipt or delivery by the Company or any of the Subsidiaries
of any notice in accordance with the terms of the Transaction Documents or the
Certificate of Designations, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, nonpublic
information relating to the Company or the Subsidiaries, the Company shall
within one Business Day after any such receipt or delivery publicly disclose
such material, nonpublic information. For the avoidance of doubt, the Company’s
providing to any Board Designee (due to such Board Designee’s service on the
Company Board) of information that may constitute

 

26



--------------------------------------------------------------------------------

material, nonpublic information relating to the Company or the Subsidiaries, and
any such Board Designee’s providing of such information to its Affiliates,
including any Buyer that is an Affiliate of such Board Designee, shall not be
deemed to be a breach of this Section 4.i.

j. Board Resignations. Each of Euan S. Thompson and Joseph D. Keegan (each, a
“Resigning Board Member” and, together, the “Resigning Board Members”) shall
have either resigned from the Company Board, or delivered to the Company such
Resigning Board Member’s irrevocable resignation from the Company Board (each, a
“Board Resignation” and, together, the “Board Resignations”), subject to, and
effective immediately following, the Closing. The Company has accepted,
effective immediately following the Closing, and without the necessity of any
further action by the Company or any of the Resigning Board Members, each of the
Board Resignations. Neither the Company nor the Company Board shall take any
action, or permit any action to be taken, to rescind or release either of the
Board Resignations, or otherwise release, or permit or consent to the release
of, either Resigning Board Member from such Resigning Board Member’s irrevocable
obligation thereunder.

k. Company Board.

(i) The Company, the Nominating and Corporate Governance Committee of the
Company Board and the Company Board have taken all actions so that, immediately
following the Closing, without any further action by the Company or the Company
Board (or any committee thereof), (A) the Company Board shall consist of a total
of nine members, and (B) those individuals listed on Schedule 4.k shall be
members of the Company Board (the “Board Designees”), filling the vacancies
created by the Company Board Resignations and the increase in the size of the
Board to nine members, and allocated among the classes of directors on the
Company Board as set forth on Schedule 4.k.

(ii) Until the third anniversary of the Closing Date, in connection with any
annual meeting of the shareholders of the Company or any special meeting of the
shareholders of the Company at which directors are to be elected, the Nominating
and Corporate Governance Committee of the Company Board shall recommend the
nomination of, and the Company Board shall nominate for reelection (or
election), recommend that the Company’s shareholders vote in favor of election
to the Company Board of, and solicit proxies in favor of the election of, and
the Company and the Company Board shall otherwise take all actions as are
reasonably necessary or desirable to elect, the Board Designees whose terms of
office expire at such shareholder meeting to the Company Board.

(iii) Subject to the applicable listing standards of any National Exchange on
which the Common Stock is listed, the Company Board shall take such actions so
that at all times after the Closing through the third anniversary of the Closing
Date, the aggregate number of Board Designees on the Audit Committee of the
Company Board, the Nominating and Corporate Governance Committee of the Company
Board and the Compensation Committee of the Company Board and each other
standing committee of the Company Board is not less than the total number of
Board Designees; provided, however, that there shall not be a violation of this
Section 4.k.iii if, as a result of the termination of service of a Board
Designee or other change in the composition of the Company Board or a committee
of the Company Board that

 

27



--------------------------------------------------------------------------------

does not in and of itself constitute, or result from, a breach of this Section
4.k.iii, the number of Board Designees on a committee of the Company Board is
less than the minimum number required by this Section 4.k.iii, so long as the
Company Board takes prompt action to cause the number of Board Designees on such
committee to be at least such minimum number.

(iv) Each Board Designee shall be entitled to the same compensation, the same
indemnification and the same director and officer insurance in connection with
such Board Designee’s role as a director as all other members of the Company
Board, and each Board Designee shall be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the Company Board and any committees thereof, to the same extent as all other
members of the Company Board. In addition, each Board Designee shall be entitled
to the same information regarding the Company and the Subsidiaries in connection
with such Board Designee’s role as a director as all other members of the
Company Board, and each such Board Designee shall be entitled to share such
information with such Board Designee’s Affiliates (including any Buyer that may
be an Affiliate of such Board Designee), subject to the Board Designee’s
confidentiality obligations and other policies and procedures as a director on
the Company Board. The Company agrees that any such indemnification arrangements
described in this Section 4.k.iv will be the primary source of indemnification
and advancement of expenses in connection with the matters covered thereby and
payment thereon will be made before, offset and reduce any other insurance,
indemnity or expense advancement to which a Board Designee may be entitled or
which is actually paid in connection with such matters.

l. [Reserved].

m. [Reserved].

n. Right to Participate in Future Offering.

(i) Beginning on the Closing Date and ending on the date that is sixty-one (61)
months after the Closing Date, so long as at eight thousand (8,000) of the
Preferred Shares issued on the Closing Date remain outstanding, subject to the
exceptions described below, the Company shall not, and shall cause each of its
Subsidiaries not to, (x) contract with any party for any debt financing with an
equity component or equity financing, or (y) issue any equity securities of the
Company or any Subsidiary or securities convertible, exchangeable or exercisable
into or for equity securities of the Company or any of the Subsidiaries
(including debt securities with an equity component) (a “Future Offering”),
unless it shall have first delivered to each Buyer, or its designee appointed by
such Buyer (including any transferee of such Buyer’s rights hereunder), written
notice (the “Future Offering Notice”) describing generally the proposed Future
Offering and providing each Buyer an option (any such Buyer’s “Buyer Purchase
Option”) to purchase up to a number of securities to be issued in such Future
Offering equal to the product (such product, such Buyer’s “Allocation
Percentage”) of (A) a fraction, (1) the numerator of which is the sum of the
number of Conversion Shares and Warrant Shares held by such Buyer, the number of
Conversion Shares issuable upon conversion of the Preferred Shares held by such
Buyer, and the number of Warrant Shares issuable upon exercise of the Warrants
held by such Buyer (in each case, without giving effect to any limitations on
conversion of the Preferred Shares or on exercise of the Warrants), and (2) the
denominator of which is the Fully-Diluted Shares, in each case as of the date
immediately prior to the date on

 

28



--------------------------------------------------------------------------------

which the Future Offering is consummated, and (B) the total amount of securities
to be issued in such Future Offering (the limitations referred to in this and
the preceding sentence are collectively referred to as the “Capital Raising
Limitations”). For purposes of this Agreement, “Fully-Diluted Shares” means, as
of any date of determination, the sum of (X) the number of shares of Common
Stock then-outstanding, plus (Y) the number of shares of Common Stock directly
or indirectly issuable upon exercise, conversion or exchange of outstanding
Options and Convertible Securities (including, for the avoidance of doubt, all
Conversion Shares issuable upon conversion of the outstanding Preferred Shares
and all Warrant Shares issuable upon exercise of the outstanding Warrants), in
each case without giving effect to any limitations on exercise, conversion or
exchange of such Options or Convertible Securities (including the Preferred
Shares and Warrants).

(ii) Upon the written request of any Buyer made within five (5) Business Days
after its receipt of a Future Offering Notice (an “Additional Information
Request”), the Company shall provide such Buyer, and each other Buyer, with such
additional information regarding the proposed Future Offering, including the
name of the purchaser(s), terms and conditions and use of proceeds thereof, as
such Buyer shall reasonably request. A Buyer may exercise its Buyer Purchase
Option by delivering written notice (the “Buyer Purchase Notice Date”) to the
Company within five (5) Business Days after the later of (A) the Buyer’s receipt
of a Future Offering Notice or (B) the date on which all Buyers have received
all of the information reasonably requested in the Additional Information
Requests, which notice shall state the quantity of securities being offered in
the Future Offering that such Buyer will purchase, up to its Allocation
Percentage, and that quantity of securities it is willing to purchase in excess
of its Allocation Percentage.

(iii) The Company shall have ninety (90) days following the Buyer Purchase
Notice Date to sell the securities in the Future Offering (other than the
securities to be purchased by the Buyers pursuant to this Section 4.n), upon
terms and conditions no more favorable to the purchasers thereof, or less
favorable to the Company, than specified in the Future Offering Notice. The
exercise of a Buyer Purchase Option shall be contingent upon, and
contemporaneous with, the consummation of such Future Offering; provided, that
notwithstanding a Buyer’s exercise of the Buyer Purchase Option with respect to
a particular Future Offering, the determination to complete any such Future
Offering shall be within the Company’s sole discretion. In connection with such
consummation, each Buyer (if it exercises its Buyer Purchase Option) shall
deliver to the Company duly and properly executed originals of any documents
reasonably required by the Company to effectuate such Future Offering together
with payment of the purchase price for the securities being purchased by such
Buyer (subject to the final sentence of this Section 4.n.iii) in such Future
Offering (such Buyer’s “Future Offering Purchase Price”), and the Company or a
Subsidiary, as appropriate, shall promptly issue to such Buyer the securities
purchased thereby.

(iv) In the event the Company or any Subsidiary, as appropriate, has not sold
such securities of the Future Offering within such ninety (90) day period
described above, the Company and the Subsidiaries shall not thereafter issue or
sell such securities or any other securities subject to this Section 4.n without
first offering such securities to the Buyers in the manner provided in this
Section 4.n. The Capital Raising Limitations shall not apply to (A) any
transaction involving the Company’s issuances of securities (I) as consideration
in a merger or

 

29



--------------------------------------------------------------------------------

consolidation or for the acquisition of a business, product, license or other
assets by the Company (the primary purpose or material result of which is not to
raise or obtain equity capital or cash), or (II) in connection with any
strategic partnership or joint venture (the primary purpose or material result
of which is not to raise or obtain equity capital or cash), in the case of each
of (I) and (II) above solely with an operating company in the medical device
space; (B) any issuances of (Y) shares of Common Stock pursuant to, and in
accordance with the terms of, an Approved Stock Plan; or (Z) shares of Common
Stock issued or deemed to be issued by the Company upon conversion of the
Preferred Shares or upon exercise of the Warrants; (C) any “at-the-market” or
similar offering pursuant to a registration statement filed with the SEC; (D)
any rights offering made to all holders of outstanding shares of Common Stock
(provided that this shall not impact any Buyer’s ability to participate in a
rights offering alongside all other Company security holders who are eligible to
do so); or (E) so long as such transaction is approved by the Company Board
following the Closing Date, a single transaction, involving one of the Company’s
existing investors that beneficially owns not less than an aggregate of
1,000,000 shares of Common Stock as of the date of this Agreement, to close
within ninety (90) days of the Closing Date, provided that the Company shall not
have any net cash outflows in connection with such transaction. For purposes of
this Agreement, “Approved Stock Plan” shall mean any employee benefit plan that
has been approved by the Company Board and the shareholders of the Company,
pursuant to which the Company’s securities may be issued to any consultant,
employee, officer or director for services provided to the Company.

o. Corporate Existence. During the Reporting Period, the Company shall maintain
its corporate existence and shall not sell all or substantially all of the
Company’s assets (including, for the avoidance of any doubt, all or
substantially all of the assets of the Subsidiaries in the aggregate) or change
the Company’s business lines or strategy in any material respect, except in the
event of a merger or consolidation or sale or transfer of all or substantially
all of the Company’s assets (including, for the avoidance of any doubt, all or
substantially all of the assets of the Subsidiaries in the aggregate) where (i)
the surviving or successor entity in such transaction assumes the Company’s
obligations hereunder, under the Certificate of Designations and under each of
the other Transaction Documents, and (ii) immediately before and immediately
after giving effect to such transaction, no Triggering Event (as defined in the
Certificate of Designations) shall have occurred and be continuing.

p. Compliance with Laws; Maintenance of Permits. During the Reporting Period,
the Company shall, and shall cause each of the Subsidiaries to, maintain all
Permits, the lack of which would reasonably be expected to have a Material
Adverse Effect and to remain in compliance with all laws (including
Environmental Laws and laws relating to taxes, employer and employee
contributions and similar items, securities, ERISA, employee health and safety,
medical devices and biohazardous materials) the failure with which to comply
would have a Material Adverse Effect.

q. [Reserved].

r. Patriot Act, Investor Secrecy Act and Office of Foreign Assets Control. As
required by federal law and each Buyer’s policies and practices, each Buyer may
need to obtain, verify and record certain customer identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide

 

30



--------------------------------------------------------------------------------

services, and, from the date of this Agreement until the end of the Reporting
Period, the Company agrees to, and shall cause each of the Subsidiaries to,
provide such information to each Buyer.

s. Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by a holder thereof in connection with a bona fide margin
agreement or other loan secured by the Securities. The pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no such holder effecting any such pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement, any other Transaction
Document or the Certificate of Designations, including Section 2.f of this
Agreement; provided that such holder and its pledgee shall be required to comply
with the provisions of Section 2.f in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
holder of Securities.

t. Prohibition Against Variable Priced Securities. Beginning on the Closing Date
and ending on the date that is sixty-one (61) months after the Closing Date, so
long as at eight thousand (8,000) of the Preferred Shares issued on the Closing
Date remain outstanding, except to the extent set forth on Schedule 4.t, the
Company shall not in any manner issue or sell any Options (as defined below) or
Convertible Securities (as defined below) that are convertible into or
exchangeable or exercisable for shares of Common Stock at a price that varies or
may vary with the market price of the Common Stock, including by way of one or
more resets to a fixed price or increases in the number of shares of Common
Stock issued or issuable, or at a price that upon the passage of time or the
occurrence of certain events (other than proportional adjustments as a result of
subdivisions or combinations of the Common Stock in the form of stock splits,
stock dividends, reverse stock splits, combinations or recapitalizations)
automatically is reduced or is adjusted or at the option of any Person may be
reduced or adjusted, whether or not based on a formulation of the then current
market price of the Common Stock. For purposes of this Agreement, “Convertible
Securities” means any stock or securities (other than Options) directly or
indirectly convertible into or exchangeable or exercisable for shares of Common
Stock and “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

u. [Reserved].

v. No Avoidance of Obligations. During the Reporting Period, the Company shall
not, and shall cause each of the Subsidiaries not to, enter into any agreement
which would limit or restrict the Company’s or any of the Subsidiaries’ ability
to perform under, or take any other voluntary action to avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed by
it under, this Agreement, the Warrants, the Certificate of Designations, the
other Transaction Documents and the HRP Transaction Documents.

w. Regulation M. Neither the Company, nor the Subsidiaries nor any Affiliates of
the foregoing shall take any action prohibited by Regulation M under the 1934
Act, in connection with the offer, sale and delivery of the Securities
contemplated hereby.

 

31



--------------------------------------------------------------------------------

x. Disqualification Events. The Company will notify the Buyers in writing, prior
to the Closing Date of (i) any Disqualification Event relating to any Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Covered Person.

y. No Integrated Offering. Neither the Company nor any of the Subsidiaries, nor
any Affiliates of the foregoing or any Person acting on the behalf of any of the
foregoing, shall, directly or indirectly, make any offers or sales of any
security or solicit any offers to purchase any security, under any circumstances
that would require registration of any of the Securities under the 1933 Act or
require stockholder approval of the issuance of any of the Securities.

z. Transfer Taxes. The Company shall be responsible for any liability with
respect to any transfer, stamp or similar non-income Taxes that may be payable
in connection with the execution, delivery and performance of this Agreement,
the other Transaction Documents and the Certificate of Designations, including
any such Taxes with respect to the issuance of the Preferred Shares, the
Conversion Shares, the Warrants or the Warrant Shares.

aa. Further Instruments and Acts. From the date of this Agreement until the end
of the Reporting Period, upon request of any Buyer or Investor (as defined in
the Registration Rights Agreement), the Company will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purposes of this Agreement, the other
Transaction Documents and the Certificate of Designations.

bb. Short Sale. If at any time after the date that is 180 days after the Closing
Date all of the Registrable Securities (as defined in the Registration Rights
Agreement) are not registered and available for resale pursuant to an effective
Registration Statement (as defined in the Registration Rights Agreement), for
any reason whatsoever, including as a result of a Grace Period (as defined in
the Registration Rights Agreement) or as a result of a limitation on the number
of Registrable Securities that may be registered pursuant to Rule 415 under the
1933 Act, such Buyer may engage in any transaction constituting a Short Sale, so
long as, immediately following such Short Sale, the aggregate short position
(including aggregate open “put equivalent positions”) with respect to the Common
Stock maintained by such Buyer and its Affiliates at such time does not exceed
such Buyer’s Permitted Share Position. For purposes of this Section 4.bb the
following terms have the following meanings: (i) “Permitted Share Position”
means, with respect to any time of determination, the sum of (A) the number of
Conversion Shares issuable upon conversion of Preferred Shares held by the
applicable Buyer and its Affiliates (without regard to any limitations on
conversion) at such time, plus (B) the number of Warrant Shares issuable upon
exercise of the Warrants held by such Buyer and its Affiliates (without regard
to any limitations on exercise) at such time, plus (C) the number of shares of
Common Stock held by such Buyer and its Affiliates at such time; and (ii) “Short
Sale” means a “short sale” (as defined in Regulation SHO under the 1934 Act) of
shares of Common Stock or establishing an open “put equivalent position” (within
the meaning of Rule 16a-1(h) under the 1934 Act) with respect to the Common
Stock.

 

32



--------------------------------------------------------------------------------

5. TRANSFER AGENT INSTRUCTIONS.

The Company shall issue irrevocable instructions to its transfer agent for the
Common Stock in the form attached hereto as Exhibit D (the “Irrevocable Transfer
Agent Instructions”), and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at the DTC, registered in
the name of each holder of Preferred Shares or Warrants, as applicable, or such
holder’s nominee(s), for the Conversion Shares and the Warrant Shares in such
amounts as specified from time to time by each such holder to the Company upon
conversion of the Preferred Shares or exercise of the Warrants, as applicable.
The Company warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5 and stop transfer instructions
to give effect to the provisions of Section 2.f will be given by the Company to
its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holders of the Preferred Shares and the Warrants by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5 will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Section 5, that the holders of the Preferred Shares and the Warrants shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the Company
to issue and sell the Preferred Shares and the Warrants to each Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions; provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer with prior written notice thereof:

a. Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

b. Such Buyer shall have delivered to the Company the Purchase Price (less any
amount withheld pursuant to Section 4.h) for the Preferred Shares and the
Warrants being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

c. The representations and warranties of such Buyer shall be true and correct as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date), and such Buyer shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

 

33



--------------------------------------------------------------------------------

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE. The obligation of each
Buyer hereunder to purchase the Preferred Shares and the Warrants from the
Company at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived only by such Buyer at any time
in its sole discretion by providing the Company with prior written notice
thereof:

a. The Company shall have executed each of the Transaction Documents to which it
is a party and delivered the same to such Buyer.

b. The Company shall have delivered to such Buyer a copy of the Certificate of
Designations, certified by the Secretary of State of the State of Delaware.

c. The representations and warranties of the Company and the Subsidiaries shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date) and the
Company and the Subsidiaries shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company and the Subsidiaries
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer.

d. Such Buyer shall have received (A) the opinion of Bryan Cave LLP, dated as of
the Closing Date, which opinion will address, among other things, laws of the
State of Delaware and federal law applicable to the transactions contemplated
hereby, in form, scope and substance reasonably satisfactory to such Buyer and
in substantially the form of Exhibit E attached hereto.

e. The Company shall have executed and delivered to such Buyer the Preferred
Stock Certificates and the Warrants (in such denominations as such Buyer shall
request) for the Preferred Shares and the Warrants being purchased by such Buyer
at the Closing.

f. The Company Board shall have adopted, and not rescinded or otherwise amended
or modified, resolutions consistent with Sections 3.b and 4.l and in a form
reasonably acceptable to such Buyer (the “Resolutions”).

g. As of the Closing Date, the Company shall have reserved out of its authorized
and unissued Common Stock, solely for the purpose of effecting the conversion of
the Preferred Shares and the exercise of the Warrants, at least 73,872,000
shares of Common Stock (such number to be adjusted for any stock splits, stock
dividends, stock combinations or other similar transactions involving the Common
Stock that are effective at any time after the date of this Agreement).

h. The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent, and the Company shall
have delivered a copy thereof to such Buyer.

 

34



--------------------------------------------------------------------------------

i. The HRP Transaction shall be consummated concurrently with the Closing, and
other than with respect to the HRP Transaction, none of the Company Board or the
board of directors, board of managers or other governing body of the
Subsidiaries shall have authorized or approved, or taken any action to authorize
or approve, and none of the Company or any of the Subsidiaries shall have
consummated (or entered into any agreement or arrangement with respect to) (i)
any transaction to pay, repay, redeem or refinance any indebtedness of the
Company or any of the Subsidiaries, other than the payment of trade payables in
the ordinary course of business, consistent with past practices, or (ii) any
financing transaction (whether through the issuance of equity or debt securities
or otherwise), in each case (A) to occur at any time on or after the date of
this Agreement, or (B) that has not been previously publicly disclosed.

j. The Company shall have delivered to such Buyer a certificate evidencing the
incorporation or organization and good standing of the Company and each domestic
Subsidiary in such entity’s state or other jurisdiction of incorporation or
organization issued by the Secretary of State (or other applicable authority) of
such state or jurisdiction of incorporation or organization as of a date within
five (5) Business Days of the Closing Date.

k. The Company shall have delivered to such Buyer a secretary’s certificate,
dated as of the Closing Date, certifying as to (A) the Resolutions, (B) the
Certificate of Incorporation, certified as of a date within five (5) Business
Days of the Closing Date, by the Secretary of State of the State of Delaware,
and (C) the Bylaws.

l. The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Securities
pursuant to this Agreement in compliance with such laws.

m. The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within two (2) Business Days of the Closing Date.

n. During the period beginning on the date of this Agreement and ending
immediately prior to the Closing, there shall not have been any stock dividend,
stock split, stock combination, recapitalization or other similar transaction
with respect to any capital stock of the Company, including the Common Stock.

o. The Company and the Subsidiaries shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

8. INDEMNIFICATION.

a. Company Indemnification Obligation. In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s and the Subsidiaries’ other
obligations under the Transaction Documents and the Certificate of Designations,
the Company shall defend, protect, indemnify and hold harmless each Buyer and
each other holder of the Securities and all of their stockholders, partners,
officers, directors, members, managers, employees and direct or indirect

 

35



--------------------------------------------------------------------------------

investors and any of the foregoing Persons’ agents or other representatives
(including those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitees is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitees as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any of the Subsidiaries in the
Transaction Documents or the Certificate of Designations or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company or any of the
Subsidiaries contained in the Transaction Documents, the Certificate of
Designations or any other certificate, instrument or document contemplated
hereby or thereby, (c) any cause of action, suit or claim brought or made
against such Indemnitees and arising out of or resulting from the execution,
delivery, performance or enforcement of the Transaction Documents or the
Certificate of Designations in accordance with the terms hereof or thereof or
any other certificate, instrument or document contemplated hereby or thereby in
accordance with the terms thereof (other than a cause of action, suit or claim
brought or made against an Indemnitee by such Indemnitee’s owners, investors or
affiliates), or (d) the HRP Transaction or any other transaction financed or to
be financed in whole or in part directly with the proceeds of the issuance of
the Securities. To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.

b. Indemnification Procedures. Each Indemnitee shall (i) give prompt written
notice to the Company of any claim with respect to which it seeks
indemnification or contribution pursuant to this Agreement (provided, however,
that the failure of the Indemnitee to promptly deliver such notice shall not
relieve the Company of any liability, except to the extent that the Company is
prejudiced in its ability to defend such claim) and (ii) permit the Company to
assume the defense of such claim with counsel selected by the Company and
reasonably satisfactory to the Indemnitee; provided, however, that any
Indemnitee entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of the Indemnitee unless
(A) the Company has agreed in writing to pay such fees and expenses, (B) the
Company shall have failed to assume the defense of such claim within five (5)
days of delivery of the written notice of the Indemnitee with respect to such
claim or failed to employ counsel selected by the Company and reasonably
satisfactory to the Indemnitee, or (C) in the reasonable judgment of the
Indemnitee, based upon advice of its counsel, a conflict of interest may exist
between the Indemnitee and the Company with respect to such claims (in which
case, if the Indemnitee notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense of such claim on behalf of the Indemnitee). If the
Company assumes the defense of the claim, it shall not be subject to any
liability for any settlement or compromise made by the Indemnitee without its
consent (but such consent shall not be unreasonably withheld, conditioned or
delayed). In connection with any settlement negotiated by the Company, the
Company shall not, and no Indemnitee shall be required by the Company to, (I)
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the

 

36



--------------------------------------------------------------------------------

Indemnitee of a release from all liability in respect to such claim or
litigation, (II) enter into any settlement that attributes by its terms any
liability, culpability or fault to the Indemnitee, or (III) consent to the entry
of any judgment that does not include as a term thereof a full dismissal of the
litigation or proceeding with prejudice. In addition, without the consent of the
Indemnitee, the Company shall not consent to entry of any judgment or enter into
any settlement which provides for any obligation or restriction on the part of
the Indemnitee other than the payment of money damages which are to be paid in
full by the Company. If the Company fails or elects not to assume the defense of
a claim pursuant to clause (B) above, or is not entitled to assume or continue
the defense of such claim pursuant to clause (C) above, the Indemnitee shall
have the right without prejudice to its right of indemnification hereunder to,
in its discretion exercised in good faith and upon advice of counsel, to
contest, defend and litigate such claim and may settle such claim, either before
or after the initiation of litigation, at such time and upon such terms as the
Indemnitee deems fair and reasonable; provided that, at least five (5) days
prior to any settlement, written notice of such Indemnitee’s intention to settle
is given to the Company. If requested by the Company, the Indemnitee agrees (at
no expense to the Indemnitee) to reasonably cooperate with the Company and its
counsel in contesting any claim that the Company elects to contest.

9. GOVERNING LAW; MISCELLANEOUS.

a. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Chancery Court of the
State of Delaware and any state appellate court therefrom sitting in New Castle
County in the State of Delaware (or, if the Chancery Court of the State of
Delaware declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware), for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

b. Counterparts; Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each

 

37



--------------------------------------------------------------------------------

other party. A facsimile, PDF or other reproduction of this Agreement may be
executed by one or more parties hereto, and an executed copy of this Agreement
may be delivered by one or more parties hereto by facsimile, e-mail or other
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes. The parties hereto hereby agree
that no party shall raise the execution of facsimile, PDF or other reproduction
of this Agreement, or the fact that any signature or document was transmitted or
communicated by facsimile, e-mail or other electronic transmission device, as a
defense to the formation of this Agreement.

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

e. Entire Agreement; Amendments; Waivers. This Agreement supersedes all other
prior oral or written agreements among each Buyer, the Company and the
Subsidiaries, their affiliates and Persons acting on their behalf with respect
to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties hereto with
respect to the matters covered herein and therein. No provision of this
Agreement may be waived, modified, supplemented or amended other than by an
instrument in writing signed by the Company and the holders of at least a
majority of the then-outstanding Preferred Shares, or if prior to the Closing,
by the Buyers listed on the Schedule of Buyers as being obligated to purchase at
least a majority of the Preferred Shares. Any such amendment shall bind all
holders of the Preferred Shares and the Warrants. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Preferred Shares or Warrants then outstanding. No failure or delay on the part
of a party in either exercising or enforcing any right under this Agreement
shall operate as a waiver of, or impair, any such right. No single or partial
exercise or enforcement of any such right shall preclude any other or further
exercise or enforcement thereof or the exercise or enforcement of any other
right. No waiver of any such right shall be deemed a waiver of any other right.
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification or supplement of any provision of any of the Transaction
Documents or the Certificate of Designations unless the same consideration also
is offered to all of the parties hereto or to the other Transaction Documents or
holders of the Preferred Shares or Warrants, as the case may be. For
clarification purposes, this provision constitutes a separate right granted to
each Buyer and is not intended for the Company to treat the Buyers as a class
and shall not be construed in any way as the Buyers acting in concert or
otherwise as a group with respect to the purchase, disposition or voting of
securities or otherwise.

f. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically

 

38



--------------------------------------------------------------------------------

generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

 

Stereotaxis, Inc. 4320 Forest Park Avenue, Suite 100 St. Louis, Missouri 63108
Facsimile:      (314) 667-3448 Attention:      Marty Stammer and Karen Duros

With copy to:

 

Bryan Cave LLP One Metropolitan Square 211 N. Broadway, Suite 3600 St. Louis, MO
63102 Facsimile:      (314) 552-8447 and (314) 552-8194 Attention:      Robert
J. Endicott and Todd M. Kaye

If to a Buyer, to it at the address and facsimile number set forth on the
Schedule of Buyers, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers, or, in the case of a Buyer or any other party named
above, at such other address and/or facsimile number and/or to the attention of
such other Person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a nationally recognized overnight delivery service shall be
rebuttable evidence of personal service, receipt by facsimile or deposit with a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the holders of at least a majority of the Preferred
Shares then outstanding, including by merger or consolidation, except pursuant
to an Organic Change with respect to which the Company is in compliance with
Section 2(c)(ii) of the Certificate of Designations. A Buyer may assign some or
all of its rights hereunder without the consent of the Company; provided,
however, that any such assignment shall not release such Buyer from its
obligations hereunder unless such obligations are assumed by such assignee and
the Company has consented to such assignment and assumption, which consent shall
not be unreasonably withheld. Notwithstanding anything to the contrary contained
in the Transaction Documents or the Certificate of Designations, the Buyers
shall be entitled to pledge the Securities in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities.

 

39



--------------------------------------------------------------------------------

h. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and, to
the extent provided in Section 8, each Indemnitee, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

i. Survival. Unless this Agreement is terminated under Section 9.k, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4 and 5 and
this Section 9, and the indemnification provisions set forth in Section 8, shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

k. Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before the third (3rd) Business Day following the date
of this Agreement due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated pursuant to
this Section 9.k, the Company shall be obligated to reimburse each of the Buyers
(so long as such Buyer is not a breaching party) for its reasonable expenses
(including attorneys’ fees and expenses) associated with the Closing.

l. Placement Agent. Except as set forth on Schedule 9.l, the Company represents
and warrants to each of the Buyers that it has not engaged a placement agent,
broker or financial advisor in connection with the transactions contemplated
hereby and there are no fees, commissions or expenses payable to any broker,
finder or agent relating to or arising out of the transactions contemplated
hereby. The Company shall be responsible for the payment of any placement
agent’s fees or broker’s commissions relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each of the
Buyers harmless against, any liability, loss or expense (including attorneys’
fees and out-of-pocket expenses) arising in connection with any claim for any
such payment.

m. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties thereto express their mutual intent, and
no rules of strict construction will be applied against any party.

n. Remedies. The parties hereto agree that (i) irreparable harm would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and (ii) money
damages or other legal remedies would not be an adequate remedy for any such
harm. Each Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and the

 

40



--------------------------------------------------------------------------------

Certificate of Designations and all rights and remedies that such Buyers and
holders have been granted at any time under any other agreement or contract and
all of the rights that such Buyers and holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security or
proving actual damages), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.

o. Payment Set Aside. To the extent that the Company or any of the Subsidiaries
makes a payment or payments to the Buyers hereunder or pursuant to the
Certificate of Designations or under any of the other Transaction Documents or
the Buyers enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company or such Subsidiary, by a trustee, receiver
or any other Person under any law (including any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

p. Independent Nature of Buyers. The obligations of each Buyer hereunder are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer hereunder. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. The decision of
each Buyer to purchase the Securities pursuant to this Agreement has been made
by such Buyer independently of any other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any of the Subsidiaries
which may have been made or given by any other Buyer or by any agent or employee
of any other Buyer, and no Buyer or any of its agents or employees shall have
any liability to any other Buyer (or any other Person or entity) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein, and no action taken by any Buyer pursuant hereto or thereto
(including a Buyer’s purchase of Preferred Shares and Warrants at the Closing at
the same time as any other Buyer or Buyers), shall be deemed to constitute the
Buyers as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby. Each Buyer shall be entitled to independently protect and enforce its
rights, including the rights arising out of this Agreement, the other
Transaction Documents and the Certificate of Designations, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

q. Interpretative Matters. Unless the context otherwise requires, (i) all
references to Sections, Schedules or Exhibits are to Sections, Schedules or
Exhibits contained in or attached to this Agreement, (ii) each accounting term
not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (iii) words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the

 

41



--------------------------------------------------------------------------------

feminine or neuter gender shall include the masculine, feminine and neuter,
(iv) the use of the word “including” in this Agreement shall be by way of
example rather than limitation, and (v) the word “or” shall not be
exclusive. All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement, any of the other Transaction Documents or the Certificate of
Designations in connection with the transactions contemplated hereby or thereby
shall be deemed to be representations and warranties by the Company, as if made
by the Company pursuant to Section 3 hereof, as of the date of such certificate
or instrument (including for purposes of Section 7 hereof).

* * * * * *

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

COMPANY: STEREOTAXIS, INC. By:  

/s/ Martin C. Stammer

Name:   Martin C. Stammer Title:   CFO



--------------------------------------------------------------------------------

BUYER: DAFNA LIFESCIENCE LP By:  

/s/ Nathan Fischel

Name:   Nathan Fischel Title:   CEO



--------------------------------------------------------------------------------

BUYER: DAFNA LIFESCIENCE SELECT LP By:  

/s/ Nathan Fischel

Name:   Nathan Fischel Title:   CEO



--------------------------------------------------------------------------------

BUYER: FRED A. MIDDLETON By:  

/s/ Fred A. Middleton

Name:   Fred A. Middleton



--------------------------------------------------------------------------------

BUYER: PIEDMONT PARTNERS, L.P. By:  

/s/ Steven W. Smith

Name:   Steven W. Smith Title:   CFO, Chi-Rho Financial LLC   G.P. for Piedmont
Partners, L.P.



--------------------------------------------------------------------------------

BUYER: GLL INVESTORS, L.P. By:  

/s/ Jason Gilboy

Name:   Jason Gilboy Title:   Managing Member, GLL Investors, LLC (The GP)



--------------------------------------------------------------------------------

BUYER: GLL INVESTORS II, L.P. By:  

/s/ Jason Gilboy

Name:   Jason Gilboy Title:   Managing Member, GLL Investors, LLC (The GP)



--------------------------------------------------------------------------------

BUYER: GLL INVESTORS LTD Class B By:  

/s/ Jason Gilboy

Name:   Jason Gilboy Title:   Managing Member, GLL Investors, LLC (The IM)



--------------------------------------------------------------------------------

BUYER: JOSEPH KIANI 2007 DYNASTY TRUST, DATED MARCH 20, 2008 By:  

/s/ Mary Kiani

Name:   Mary Kiani, not individually, but solely as trustee of the the Joseph
Kiani 2007 Dynasty Trust, dated March 20, 2008 Title:   Trustee



--------------------------------------------------------------------------------

BUYER: ARBITER PARTNERS QP LP By:  

/s/ Paul J. Isaac

Name:   Paul J. Isaac Title:   CIO, Artibter Partners Capital Management LLC



--------------------------------------------------------------------------------

BUYER: NANA ASSOCIATES LLC By:  

/s/ Paul J. Isaac

Name:   Paul J. Isaac Title:   Manager



--------------------------------------------------------------------------------

BUYER: By:  

/s/ Arun Menawat

Name:   Arun S. Menawat Title:   CEO Profound Medical Inc.



--------------------------------------------------------------------------------

BUYER: 2012 REVOCABLE TRUST OF ANDREW REDLEAF By:  

/s/ Gerry Krause

Name:   Gerry Krause as:   Investment Manager for:   Andrew Redleaf its:  
Grantor



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer’s Name

 

Buyer Address

and Facsimile Number

  Number of
Preferred
Shares     Number of
Warrant Shares
Initially Issuable
Upon Exercise of
Warrants    

Buyer’s Legal Representative’s

Address and Facsimile Number

DAFNA LifeScience LP, a Delaware limited partnership

 

10990 Wilshire Boulevard, Suite 1400,

Los Angeles, CA 90024

Fax: 310-445-6594

    4,000        6,153,846     

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention: Mark J. Reyes, Esq.

Facsimile: (312) 577-4423

DAFNA LifeScience Select LP, a Delaware limited partnership

 

10990 Wilshire Boulevard, Suite 1400, Los Angeles, CA 90024

Fax: 310-445-6594

    4,000        6,153,846     

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention: Mark J. Reyes, Esq.

Facsimile: (312) 577-4423

Fred A. Middleton

 

400 S. El Camino Real

Suite 1200

San Mateo, CA 94402

    100        153,846     

Piedmont Partners, L.P., a Delaware limited partnership

 

3295 River Exchange Dr., Suite 400
Peachtree Corners, GA 30092

Fax: 612-766-1600

    3,300        5,076,923     

Matt Thompson

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

Tele: (612) 766-6854

Fax: (612) 766-1600

GLL Investors, L.P. , a Delaware limited partnership

 

3200 North Lake Shore Drive, Suite 201

Chicago, IL 60657

    1,000        1,538,462     

GLL Investors II, L.P., a Delaware limited partnership

 

3200 North Lake Shore Drive, Suite 201

Chicago, IL 60657

    1,000        1,538,462     

GLL Investors, LTD, an exempted company incorporated in the Cayman Islands

 

3200 North Lake Shore Drive, Suite 201

Chicago, IL 60657

    500        769,231     

Joseph Kiani 2007 Dynasty Trust, dated March 20, 2008

  52 Discovery,
Irvine CA 92618,
Fax: 949-297-7099     4,000        6,153,846     

Charles K. Ruck

650 Town Center Drive

Costa Mesa, CA 92626

Fax: 714-755-8290

Arbiter Partners QP LP, a Delaware limited liability company

 

530 Fifth Avenue, 20th Floor

New York, New York 10017

    3,000        4,615,385     

Paul J. Isaac

c/o Arbiter Partners Capital Management LLC

Arbiter Partners Capital Management LLC

530 Fifth Avenue, 20th Floor

New York, New York 10017

Nana Associates LLC, a Delaware limited liability company

 

530 Fifth Avenue, 20th Floor

New York, New York 10017

    1,000        1,538,462     

Paul J. Isaac

c/o Arbiter Partners Capital Management LLC

Arbiter Partners Capital Management LLC

530 Fifth Avenue, 20th Floor

New York, New York 10017



--------------------------------------------------------------------------------

Arun S. Menawat

 

2412 Eighth Line

Oakville, Ontario, Canada L6H659


    100        153,846     

2012 Revocable Trust of Andrew Redleaf

 

Attention: Andrew Redleaf

Whitebox Advisors LLC

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Fax: 612-355-2110

    2,000        3,076,923     



--------------------------------------------------------------------------------

SCHEDULES

Schedule of Buyers

 

Schedule I

  

HRP Transaction Documents

Schedule 3.a

  

Organization and Qualification

Schedule 3.c

  

Capitalization

Schedule 3.e

  

No Conflicts

Schedule 3.f

  

SEC Documents; Financial Statements

Schedule 3.i

  

Litigation

Schedule 3.o

  

Employee Relations

Schedule 3.q

  

Intellectual Property Rights

Schedule 3.s

  

Personal Property

Schedule 3.w

  

Listing

Schedule 3.y

  

Tax Status

Schedule 3.z

  

Transactions with Affiliates

Schedule 3.hh

  

Manipulation of Prices; Securities

Schedule 4.k

  

Board Designees

Schedule 4.t

  

Variable Priced Securities

Schedule 9.1    Placement Agent

EXHIBITS

 

Exhibit A

  

Certificate of Designations

Exhibit B

  

Form of Warrant

Exhibit C

  

Form of Registration Rights Agreement

Exhibit D

  

Form of Irrevocable Transfer Agent Instructions

Exhibit E

  

Form of Company Counsel Opinion



--------------------------------------------------------------------------------

Schedule I

HRP Transaction Documents

1. See attached Healthcare Royalty Partners II, L.P. letter dated August 23,
2016. Principal due is $18.4M.



--------------------------------------------------------------------------------

Healthcare Royalty Partners II, L.P.

300 Atlantic Street, Suite 600

Stamford, CT 06901

August 23, 2016

Stereotaxis, Inc. and

Stereotaxis International, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis MO 63108

Ladies and Gentlemen:

Reference is made to the Loan Agreement by and among Cowen Healthcare Royalty
Partners II, L.P., a Delaware limited partnership now known as Healthcare
Royalty Partners 11, L.P. (the “Lender”), and Stereotaxis, Inc., a Delaware
corporation (“Stereotaxis”), and Stereotaxis International, Inc., a Delaware
corporation (“Stereotaxis International” and, together with Stereotaxis, the
“Borrowers”), dated as of November 30, 2011 (as amended, modified, restated or
replaced from time to time, the “Loan Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings given to such terms in
the Loan Agreement.

The Lender understands that (i) Stereotaxis is considering an equity financing
(such transaction, a “New Financing Transaction”), and (ii) in connection
therewith, Borrowers desire to pay the outstanding obligations under the Loan
Agreement and the other Loan Documents in cash, and Lender is willing to accept
such payment. This letter will confirm that, upon receipt by the Lender of the
Payoff Amount (as defined below), all of the Obligations shall be paid in full.

Upon receipt by the Bank no later than 5:00 p.m., St. Louis time, on October 22,
2016 (the “Final Payoff Date”), of: (a) a fully-executed counterpart of this
letter signed by the Borrowers and (b) a wire transfer of immediately available
funds in the amount of $13,000,000 (the “Payoff Amount”) to:

Bank Name:

City/State:

ABA No.:

Account Name:

Account No.:

Reference:

(the time at which the last to occur of (a) and (b) being defined as the “Payoff
Effective Time”), the Obligations under the Loan Documents shall be satisfied in
full and shall terminate, and all liens and security interests securing the
Obligations shall be deemed to be fully released.



--------------------------------------------------------------------------------

By executing this letter, the Lender hereby waives notice of the prepayment in
full of the Loan which otherwise would be required pursuant to Section 3.02(a)
of the Loan Agreement and agrees that notwithstanding the definition of
“Prepayment Amount” set forth in the Loan Agreement, payment of the Payoff
Amount under the circumstances described in this letter shall constitute payment
in full of the Loan and all fees and expenses pursuant to the Loan Agreement, in
each case solely to the extent the prepayment in full is made pursuant to and in
accordance with this letter.

Upon occurrence of the Payoff Effective Time, (a) the Lender shall execute and
deliver to the Borrowers termination statements with respect to each UCC
financing statement filed with respect to the Loan Documents acceptable for
filing with the appropriate filing office, (b) the Lender shall execute and
deliver to the Borrowers all documents necessary to terminate the Lockbox
Agreement and any related control agreement(s), (c) the Lender shall execute and
deliver to the Borrowers a Release of Security Interest in Patents acceptable
for filing with the United States Patent and Trademark Office (“USPTO”), (d) the
Lender shall execute and deliver to the Borrowers the Release of Security
Interest in Trademarks acceptable for filing with the USPTO, (e) the Lender
shall execute and deliver to the Borrowers the Release of Security Interest in
Copyrights acceptable for filing with the United States Copyright Office, (f
within a reasonable amount of time, the Lender shall deliver to Borrowers (or
any party designated by Borrowers) all original instruments evidencing pledged
debt and all equity certificates and any other similar collateral previously
delivered in physical form by either Borrower to Lender under the Loan
Documents, (g) the Lender agrees to immediately forward to Borrowers all items
or the proceeds of all checks, drafts or other instruments, electronic transfers
and other deposits received by Lender in the Lockbox Account or otherwise, but
owned by a Borrower, and (h) the Lender shall return to Borrowers each Note
marked “Cancelled”. The Lender further agrees that, after the Payoff Effective
Time, it will cause to be delivered to Borrowers (or any party designated by
Borrowers) from time to time such additional lien release documents or notice of
termination of the Loan Agreement as Borrowers may reasonably request in order
to evidence or otherwise give public notice of such collateral terminations and
releases or termination, as the case may be; provided, however, that any and all
such UCC termination statements and other such lien release documents shall be
prepared and recorded at Borrowers’ expense.

This letter does not represent a commitment of Borrower to complete a New
Financing Transaction or take other actions to complete the payoff described
herein prior to the Final Payoff Date, in which the case the Loan Agreement
shall continue in full force and effect.

This letter may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this letter by signing any such counterpart. Delivery of an
executed counterpart of this letter by email or other electronic method shall be
equally as effective as delivery of an original executed counterpart.

This letter shall be delivered and accepted in and shall be deemed to be a
contract made under and governed by the internal laws of the State of New York
(without giving effect to any conflict of laws principles that would require
application of the laws of another jurisdiction). Whenever possible, each
provision of this letter shall be interpreted in such manner as to be

 

Page 2



--------------------------------------------------------------------------------

effective and valid under applicable law, but if any provision of this letter
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
letter. This is the entire agreement between the parties with respect to the
subject matter hereof.

[Signature pages follow]

 

Page 3



--------------------------------------------------------------------------------

Very truly yours, HEALTHCARE ROYALTY PARTNERS II, L.P. By:   HealthCare Royalty
GP II, LLC,   its General Partner By:  

/s/ Matthew Q. Reber

Name:   Matthew Q. Reber Title:   Managing Director



--------------------------------------------------------------------------------

Agreed to by the undersigned: STEREOTAXIS, INC. By:  

/s/ Martin C. Stammer

Name:   Martin C. Stammer Title:   CFO STEREOTAXIS INTERNATIONAL, INC. By:  

/s/ Martin C. Stammer

Name:   Martin C. Stammer Title:   President



--------------------------------------------------------------------------------

Schedule 3.a

Organization and Qualification

 

Parent

  

Subsidiary

   Jurisdiction    Ownership
Percentage  

Stereotaxis, Inc.

  

Stereotaxis International, Inc.

   Delaware      100 % 

Stereotaxis International, Inc.

  

Stereotaxis International B.V.

   The Netherlands      100 % 

Stereotaxis International, Inc.

  

Stereotaxis International K.K.

   Japan      100 % 

Shares of the Subsidiaries are subject to liens related to:

 

  1. Loan Agreement dated November 30, 2011 between the Company, Stereotaxis
International, Inc., and Healthcare Royalty Partners II L.P. (formerly Cowen
Healthcare Royalty Partners II L.P.), the obligations under which will be
satisfied in full as of Closing as provided in letter agreement dated August 23,
2016, which is attached.

 

  2. Second Amended and Restated Loan and Security Agreement between the
Company, Stereotaxis International, Inc., and Silicon Valley Bank dated November
30, 2011, as amended.



--------------------------------------------------------------------------------

Schedule 3.c

Capitalization

 

  1. Amended and Restated Stereotaxis, Inc. 2012 Stock Incentive Plan.

The 2012 Stock Incentive Plan allows for the grant of incentive stock options,
non-qualified stock options, stock appreciation rights, restricted shares and
restricted share units to employees, directors, and consultants. Options granted
under the 2012 Stock Incentive Plan expire no later than ten years from the date
of grant. The exercise price of each incentive stock option shall not be less
than 100% of the fair value of the stock subject to the option on the date the
option is granted. The vesting provisions of individual options may vary, but
incentive stock options generally vest 25% on the first anniversary of each
grant and 1/48 per month over the next three years. Stock appreciation rights
are rights to acquire a calculated number of shares of the Company’s common
stock upon exercise of the rights. The number of shares to be issued is
calculated as the difference between the exercise price of the right and the
aggregate market value of the underlying shares on the exercise date divided by
the market value as of the exercise date. Stock appreciation rights granted
under the 2012 Stock Incentive Plan generally vest 25% on the first anniversary
of such grant and 1/48 per month over the next three years and expire no later
than ten years from the date of grant. The Company generally issues new shares
upon the exercise of stock options and stock appreciation rights. Restricted
stock unit grants are time-based and generally vest over a period of four years.
Options granted to non-employee directors expire no later than ten years from
the date of grant. The exercise price of options to non-employee directors shall
not be less than 100% of the fair value of the stock subject to the option on
the date the option is granted. Initial grants of options to new directors
generally vest over a two year period. Annual grants to directors generally vest
upon the earlier of one year or the next stockholder meeting.

As reported in Footnote 10 to the Financial Statements filed with the Company’s
2015 10K on March 11, 2016, a summary of outstanding stock issued under the
Company’s 2012 Stock Incentive Plan as of December 31, 2015 is as follows:

 

     Number of
Options/SARs      Range of
Exercise Price    Weighted
Average Exercise
Price per Share  

Outstanding, December 31, 2014

     487,146       $1.69 - $116.40    $ 17.21   

Granted

     353,350       $1.45 - $2.15    $ 2.07   

Exercised

     —        —        —    

Forfeited

     (134,002 )    $1.45 - $91.90    $ 18.81      

 

 

       

 

 

 

Outstanding, December 31, 2015

     706,494       $1.45 - $116.40    $ 9.34      

 

 

       

 

 

 

As of December 31, 2015, the weighted average remaining contractual life of the
options and stock appreciation rights outstanding was 8.00 years. Of the 706,494
options and stock



--------------------------------------------------------------------------------

appreciation rights that were outstanding as of December 31, 2015, 235,572 were
vested and exercisable with a weighted average exercise price of $22.43 per
share and a weighted average remaining term of 6.42 years.

A summary of the options and stock appreciation rights outstanding as of
December 31, 2015 by range of exercise price is as follows:

 

     Year Ended December 31, 2015  

Range of Exercise Prices

   Options
Outstanding      Weighted
Average
Remaining
Life      Weighted
Average
Exercise Price      Number
of
Options
Currently
Exercisable      Weighted
Average
Exercise
Price Per
Vested Share  

$  0.00 - $10.00

     607,749         8.67 years       $ 3.07         136,827       $ 4.07   

$30.01 - $40.00

     61,495         4.95 years       $ 34.89         61,495       $ 34.89   

$40.01 - $50.00

     12,250         3.44 years       $ 43.90         12,250       $ 43.90   

$50.01 - $60.00

     12,250         2.41 years       $ 54.90         12,250       $ 54.90   

$90.01+

     12,750         0.95 years       $ 107.59         12,750       $ 107.59   
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

       706,494         8.00 years       $ 9.34         235,572       $ 22.43   

 

Number of Restricted Stock Units

   Weighted Average
Grant Date Fair
Value per Unit  

Outstanding, December 31, 2014

     697,751       $ 3.14   

Granted

     391,200       $ 2.04   

Vested

     (241,775 )     $ 3.06   

Forfeited

     (95,168 )     $ 2.82      

 

 

    

 

 

 

Outstanding, December 31, 2015

     752,008       $ 2.63   



--------------------------------------------------------------------------------

As reported in Footnote 10 to the Financial Statements filed with the Company’s
2nd Quarter 10Q on August 10, 2016, a summary of the 2016 outstanding stock
issued under the Company’s 2012 Stock Incentive Plan is as follows:

 

     Number of
Options/SARs      Range of
Exercise Price    Weighted Average Exercise
Price per Share  

Outstanding, December 31, 2015

     706,494       $1.45 - $116.40    $ 9.34   

Granted

     1,000       $1.55    $ 1.55   

Exercised

     —        —        —    

Forfeited

     (21,111 )    $1.74 - $99.00    $ 30.82      

 

 

       

 

 

 

Outstanding, June 30, 2016

     686,383       $1.45 - $116.40    $ 8.66      

 

 

       

 

 

 

A summary of the restricted stock unit activity for the six month period ended
June 30, 2016 is as follows:

 

    Number of Restricted
Stock Units     Weighted Average Grant Date
Fair Value per Unit  

Outstanding, December 31, 2015

    752,008      $ 2.63   

Granted

    791,600      $ 0.84   

Vested

    (274,850 )   $ 2.56   

Forfeited

    (56,262 )   $ 1.49     

 

 

   

 

 

 

Outstanding, June 30, 2016

    1,212,496      $ 1.53   

Additional detail regarding the terms and conditions of these grants can be
found in Exhibits 10.1, 10.2 and 10.3 to the Company’s Form 10-K for the fiscal
year ended December 31, 2015.

 

  2. Amended and Restated Stereotaxis, Inc. 2009 Employee Stock Purchase Plan.

In 2009, the Company adopted its 2009 Employee Stock Purchase Plan (“ESPP”). In
June 2014, our shareholders approved a proposal to amend the ESPP to increase
the number of shares authorized for issuance under the ESPP by 250,000 shares.
Eligible employees have the opportunity to participate in a new purchase period
every 3 months. Under the terms of the plan, employees can purchase up to 15% of
their compensation of the Company’s common stock, subject to an annual maximum
of $25,000, at 95% of the fair market value of the stock at the end of the
purchase period, subject to certain plan limitations. As of December 31, 2015,
there were 231,298 remaining shares available for issuance under the Employee
Stock Purchase Plan.



--------------------------------------------------------------------------------

  3. Note and Warrant Purchase Agreement wherein Lenders agree to provide $10
million in either direct loans to the Company or loan guarantees to the
Company’s primary lender. Under the Note and Warrant Purchase Agreement, the
Company issued warrants (the “Guarantee Warrants”) to the Lenders in exchange
for the loans or loan guarantees. The Lenders are Alafi Capital Company LLC and
entities affiliated with Sanderling Ventures.

 

  4. Alafi Capital Company LLC PIPE Transaction warrants.

 

  5. Exchange Warrants issued pursuant to an Amendment and Exchange Agreement
dated August 7, 2013 to Dafna Life Science Ltd., Dafna Life Science Market
Neutral Ltd., Dafna Life Science Select Ltd., Hudson Bay Master Fund Ltd., and
Iroquois Master Fund Ltd.

A detailed description of outstanding warrants as reported in the Company’s 2016
2nd Quarter 10Q follows:

 

Expiration Date

   3/30/2017      5/1/2017      5/7/2017      3/29/2018      6/28/2018     
7/31/2018      11/11/2018      5/7/2018  

Warrant Type

   Guarantee      Guarantee      Guarantee      Guarantee      Guarantee     
Guarantee      Exchange      PIPE  

Alafi Capital

     37,867         30,488         78,102         37,878         16,129        
4,771         —           606,250   

Sanderling Entities

     37,867         —           —           —           32,258         9,542   
     —           —     

Dafna Entities

     —           —           —                    1,041,357         —     

Iroquois Master Fund Ltd.

     —           —           —                    107,855         —     

Hudson Bay Master Fund Ltc.

     —           —           —                    1         —        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

     75,735         30,488         78,102         37,878         48,387        
14,313         1,149,213         606,250      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Exercise price of warrant

   $ 6.60       $ 4.100       $ 3.361       $ 1.980       $ 1.550       $ 5.240
      $ 3.361       $ 3.361   

 

  6. Certain Guarantee Warrants for 100,578 shares of Common Stock are subject
to registration rights pursuant to the Note and Warrant Purchase Agreement among
the Company, the Sanderling entities and Alafi Capital, effective as of
February 7, 2008, which is filed as Exhibit 10.16 to the Company’s Form 10-K for
the fiscal year ended December 31, 2015.



--------------------------------------------------------------------------------

Schedule 3.e

No Conflicts

 

1. Section 3.02 of the Loan Agreement dated November 30, 2011 between the
Company, Stereotaxis International, Inc., and Healthcare Royalty Partners II
L.P. (formerly Cowen Healthcare Royalty Partners II L.P.) provides for mandatory
prepayment in the event of a change of control (as defined in the Loan
Agreement) of the Company. The obligations under the Loan Agreement will be
satisfied in full as of Closing in accordance with the letter dated August 23,
2016, which is attached to Schedule 3.a hereto.

 

2. Section 7.2 of the Second Amended and Restated Loan and Security Agreement
(Domestic) dated as of November 30, 2011 by and between Silicon Valley Bank and
Stereotaxis, Inc. and Stereotaxis International, Inc., as amended, provides in
part that the Company will not have a material change in its ownership (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Bank the venture
capital investors prior to the closing of the investment). The Company will
comply.



--------------------------------------------------------------------------------

Schedule 3.f

SEC Documents; Financial Statements

 

1. None



--------------------------------------------------------------------------------

Schedule 3.i

Litigation

 

1. None



--------------------------------------------------------------------------------

Schedule 3.o

Employee Relations

As of December 31, 2015, we had 126 employees, 22 of whom were engaged directly
in research and development, 57 in sales and marketing activities, 19 in
manufacturing and service, 6 in regulatory, clinical affairs and quality
activities, 5 in training activities and 17 in general administrative and
accounting activities. A significant majority of our employees is not covered by
a collective bargaining agreement, and we consider our relationship with our
employees to be good.



--------------------------------------------------------------------------------

Schedule 3.s

Personal Property

Personal property is subject to security interests of the lenders pursuant to:

 

  1. Loan Agreement dated November 30, 2011 between the Company, Stereotaxis
International, Inc., and Healthcare Royalty Partners II L.P. (formerly Cowen
Healthcare Royalty Partners II L.P.), the obligations under which will be
satisfied in full as of Closing in accordance with the letter agreement dated
August 23, 2016, attached to Schedule 3.a hereto.

 

  2. Second Amended and Restated Loan and Security Agreement between the
Company, Stereotaxis International, Inc., and Silicon Valley Bank dated November
30, 2011, as amended.



--------------------------------------------------------------------------------

Schedule 3.w

Listing

 

1. The Company’s shares of common stock became eligible for trading on the
OTCQX® Best Market, effective with the open of business on August 4, 2016. On
August 2, 2016, the Company received a letter from The NASDAQ Stock Market LLC
notifying the Company that, based upon the Company’s continued non-compliance
with the market value of listed securities requirement, which required that the
Company evidence a minimum market capitalization of $35 million, the Company’s
securities would be delisted from NASDAQ effective with the open of business on
August 4, 2016.



--------------------------------------------------------------------------------

Schedule 3.y

Tax Status

 

1. None



--------------------------------------------------------------------------------

Schedule 3.z

Transactions with Affiliates

 

  1. Outstanding warrants held by entities affiliated with Sanderling Ventures.
Fred A. Middleton is affiliated with Sanderling Ventures and is a member of the
Company’s Board of Directors.

As reported in the Company’s 2015 proxy statement filed with the SEC on
April 14, 2016, Mr. Middleton beneficially owns 1,502,198 shares Stereotaxis
common stock including 1,367,422 shares held and 79,666 additional shares
issuable upon exercise of warrants held by the entities affiliated with
Sanderling Ventures. Mr. Middleton disclaims beneficial ownership of the shares
and warrants held by the entities affiliated with Sanderling Ventures. Mr.
Middelton also has options to purchase 18,300 shares of common stock.

Entities affiliated with Sanderling Ventures beneficially own 1,447,088 shares
of Stereotaxis common stock including:

(a) 82 shares held by Sanderling Ventures Management V;

(b) 5,335 shares held by and 703 shares issuable upon exercise of warrants held
by Sanderling VI Beteiligungs GmbH & Co. KG;

(c) 6,358 shares held by and 837 shares issuable upon exercise of warrants held
by Sanderling VI Limited Partnership;

(d) 40,673 shares held by Sanderling Ventures Management VI;

(e) 53,275 shares held by Sanderling IV Biomedical Co-Investment Fund, L.P.;

(f) 22,451 shares held by Sanderling Venture Partners IV Co-Investment Fund,
L.P.;

(g) 67,790 shares held by Sanderling Venture Partners V Co-Investment Fund,
L.P.;

(h) 11,097 shares held by Sanderling V Beteiligungs GmbH & Co. KG;

(i) 11,956 shares held by Sanderling V Limited Partnership;

(j) 39,716 shares held by Sanderling V Biomedical Co-Investment Fund, L.P.;

(k) 1,500 shares held by Sanderling Management, LLC 401(k) Plan; and

(l) 1,107,189 shares held by and 78,126 shares issuable upon exercise of
warrants held by Sanderling Venture Partners VI Co-Investment Fund, L.P.

 

  2. Consulting Agreement dated June 4, 2014, as amended, between the Company
and Eric N. Prystowsky, M.D. Dr. Prystowsky is a member of the Company’s Board
of Directors.

 

  3. The terms of this agreement are filed as Exhibit 10.3 to the Company’s 2nd
Quarter 2014 10Q filed with the SEC on August 7, 2014. As reported in the
Company’s 2015 Proxy statement, during 2015, Dr. Prystowsky was paid $13,890
under his consulting agreement with the Company.



--------------------------------------------------------------------------------

Schedule 3.hh

Manipulation of Prices; Securities

 

1. As reported to the SEC on Form 4:

Shares of Common Stock were periodically sold, on behalf of officers, in payment
of tax withholding as a result of the vesting of restricted share units.



--------------------------------------------------------------------------------

Schedule 4.k

Board Designees

David Fischel – Class II Director

Joe Kiani – Class II Director

Arun Menawat, Ph.D. – Class I Director



--------------------------------------------------------------------------------

Schedule 4.t

Variable Priced Securities

 

1. None



--------------------------------------------------------------------------------

Schedule 9.1

Placement Agent

 

1. Pursuant to the Agreement dated July 12, 2013, as amended, between Gordian
Group, LLC and the Company together with its affiliates and subsidiaries,
Gordian will be paid $498,000 in connection with the transaction.



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK

OF

STEREOTAXIS, INC.

Stereotaxis, Inc. (the “Company”), a corporation organized and existing under
the General Corporation Law of the State of Delaware, does hereby certify that,
pursuant to authority conferred upon the Board of Directors of the Company by
the Amended and Restated Certificate of Incorporation, as amended, of the
Company, and pursuant to Section 151 of the General Corporation Law of the State
of Delaware, the Board of Directors of the Company at a meeting duly held
adopted resolutions (i) authorizing a series of the Company’s previously
authorized preferred stock, par value $0.001 per share, and (ii) providing for
the designations, preferences and relative, participating, optional or other
rights, and the qualifications, limitations or restrictions thereof, of 24,000
shares of “Series A Convertible Preferred Stock” of the Company, as follows:

RESOLVED, that the Company is authorized to issue 24,000 shares of Series A
Convertible Preferred Stock (the “Preferred Shares”), with a stated value of
$1,000 per share, which shall have the following powers, designations,
preferences and other special rights:

(1) Dividends. The Preferred Shares shall bear dividends at a rate of six
percent (6.0%) per annum, which shall be cumulative and accrue daily from the
Issuance Date (as defined below), on the Stated Value (as defined below). Such
dividends shall accrue whether or not they have been declared and whether or not
there are profits, surplus or other funds of the Company legally available for
the payment of dividends. Such dividends shall not be paid or payable in cash,
except in connection with any liquidation, dissolution or winding up of the
Company or any redemption of the Preferred Shares pursuant to the terms hereof
or as otherwise expressly set forth herein. In addition, subject to the rights
of the holders, if any, of the shares of other classes or series of preferred
stock of the Company that are of equal rank with the Preferred Shares as to
payments of Preferred Funds (as defined below) (the “Pari Passu Shares”), if the
Company shall declare or make any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of the Company’s common stock, par
value $0.001 per share (“Common Stock”), by way of return of capital or
otherwise (including any dividend or other distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the Effective Date, then, in each such case,
each holder of Preferred Shares shall be entitled to receive such Distribution,
and the Company shall make such Distribution to such holder, exactly as if such
holder had converted such holder’s Preferred Shares in full (and, as a  



--------------------------------------------------------------------------------

result, had held all of the Conversion Shares that such holder would have
received upon such conversion, without regard to any limitations or restrictions
on conversion) immediately prior to the record date for such Distribution, or if
there is no record date therefor, immediately prior to the effective date of
such Distribution (but without the holder’s actually having to so convert such
holder’s Preferred Shares). For the avoidance of doubt, payments under the
preceding sentence shall be made concurrently with the Distribution to the
holders of Common Stock.

(2) Holder’s Conversion of Preferred Shares. A holder of Preferred Shares shall
have the right, at such holder’s option, to convert the Preferred Shares into
shares of Common Stock on the following terms and conditions:

(a) Conversion Right. At any time or times on or after the Issuance Date (as
defined below), any holder of Preferred Shares shall be entitled to convert any
whole number of Preferred Shares into fully paid and nonassessable shares
(rounded to the nearest whole share in accordance with Section 2(h)) of Common
Stock, at the Conversion Rate (as defined below); provided, however, that in no
event shall any holder be entitled or required to convert Preferred Shares for a
number of Conversion Shares in excess of that number of Conversion Shares that,
upon giving effect to such conversion, would cause the aggregate number of
shares of Common Stock beneficially owned by the holder and its Affiliates and
any other persons or entities whose beneficial ownership of shares of Common
Stock would be aggregated with the holder’s for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), including shares
held by any “group” of which the holder is a member (any such other persons and
entities being referred to herein as “Other Persons”), to exceed the Beneficial
Ownership Limitation. For purposes of the foregoing proviso, the aggregate
number of shares of Common Stock beneficially owned by the holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of the Preferred Shares with respect to which the determination of
such proviso is being made, but shall exclude the shares of Common Stock that
would be issuable upon (i) conversion of the remaining, nonconverted Preferred
Shares beneficially owned by the holder and its Affiliates and any Other Persons
and (ii) exercise, conversion or exchange of the unexercised, unconverted or
unexchanged portion of any other securities of the Company beneficially owned by
the holder and its Affiliates and any Other Persons (including any of the
Warrants (as defined in the Securities Purchase Agreement) and any other
warrants and any convertible preferred shares or notes) subject to a limitation
on conversion, exercise or exchange analogous to the limitation contained
herein. Subject to the immediately preceding sentence, for purposes of this
Section 2(a), beneficial ownership shall be calculated in accordance with
Section 13(d) of the 1934 Act and applicable regulations of the Securities and
Exchange Commission (“SEC”), and “group” shall have the meaning set forth in
Section 13(d) of the 1934 Act and applicable regulations of the SEC. For
purposes of this Certificate of Designations, in determining the number of
outstanding shares Common Stock a holder may rely on the number of outstanding
shares of Common Stock as reflected in (1) the Company’s most recent Form 10-Q
or Form 10-K filed under the 1934 Act, as the case may be, (2) a more recent
public announcement by the Company or (3) any other notice by the Company or its
transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written request of any holder, the Company shall promptly,
but in no event later than two (2) Business Days following the receipt of such
request, confirm in writing to any such holder the number of shares Common Stock
then outstanding. In any case, the number of outstanding shares Common Stock
shall be determined after giving

 

2



--------------------------------------------------------------------------------

effect to the conversion, exercise or exchange of securities of the Company and
Preferred Shares by such holder and its Affiliates and any Other Persons, since
the date as of which such number of outstanding shares of Common Stock was
reported. Notwithstanding the foregoing, each holder of Preferred Shares shall
have the sole right and obligation to determine whether the restrictions
contained in this Section 2(a) apply to such holder. For purposes of determining
the maximum number of shares of Common Stock that the Company may issue to a
holder upon conversion of Preferred Shares, such holder’s delivery of a
Conversion Notice (as defined in Section 2(e)) with respect to such conversion
shall constitute a representation by such holder that the holder has determined,
based on the most recent public filings by the Company under the 1934 Act (or
any differing information received from the Company as provided above), that
upon the issuance of the shares of Common Stock to be issued to such holder, the
shares of Common Stock beneficially owned by such holder and its Affiliates and
any Other Persons will not exceed the Beneficial Ownership Limitation. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
Common Stock immediately after giving effect to the issuance of shares of Common
Stock upon such conversion of Preferred Shares; provided, however, that a holder
of Preferred Shares, upon not less than 61 days’ prior notice to the Company,
may increase the Beneficial Ownership Limitation applicable to such holder (but,
for the avoidance of doubt, not to any subsequent holder of such Preferred
Shares or to any other holder of Preferred Shares) to 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
conversion of Preferred Shares. No such increase shall be effective prior to the
61st day after such notice is delivered to the Company.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of each of the Preferred Shares pursuant to Section (2)(a) shall be
determined according to the following formula (the “Conversion Rate”):

Liquidation Preference

Conversion Price

For purposes of this Certificate of Designations, the following terms shall have
the following meanings:

(i) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 (“Rule
144”) under the Securities Act of 1933, as amended (the “1933 Act”). Any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as a holder will be deemed to be an Affiliate of the
holder.

(ii) “Approved Stock Plan” shall mean any employee benefit plan that has been
approved by the Board of Directors and the shareholders of the Company (either
prior to or following the date of this Certificate of Designations), pursuant to
which the Company’s securities may be issued to any consultant, employee,
officer or director for services provided to the Company.

 

3



--------------------------------------------------------------------------------

(iii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(iv) “Conversion Price” means, on a per share basis, as of any Conversion Date
(as defined below) or other date of determination $0.65, subject to adjustment
as provided herein.

(v) “Conversion Shares” means shares of Common Stock issuable upon conversion of
Preferred Shares.

(vi) “Convertible Security” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
shares of Common Stock.

(vii) “Effective Date” means September [    ], 2016.

(viii) “Enterprise Value” means (a) the product of (1) the number of issued and
outstanding shares of Common Stock on the date the Company delivers a Notice of
Major Transaction (as defined below), multiplied by (2) the Weighted Average
Price for the Common Stock on such date, plus (b) the aggregate Liquidation
Preference of the issued and outstanding Preferred Shares (together with the
liquidation preference of any other outstanding preferred stock of the Company),
plus (c) the amount of the Company’s and the Subsidiaries’ indebtedness as shown
on a consolidated basis on the latest balance sheet publicly filed under the
1934 Act prior to the date the Company delivers the Notice of Major Transaction
(the “Current Balance Sheet”), less (d) the amount of cash and cash equivalents
of the Company and the Subsidiaries as shown on a consolidated basis on the
Current Balance Sheet.

(ix) “Issuance Date” means, with respect to each Preferred Share, the date of
issuance of such Preferred Share.

(x) “Liquidation Preference” means, with respect to each Preferred Share, the
Stated Value plus an amount per share equal to any dividends accrued and unpaid
through the date of determination.

(xi) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(xii) “Principal Market” means, with respect to the Common Stock, the OTC
Markets — OTCQX tier; provided that, (A) if the Common Stock is listed on any of
the NYSE MKT, The New York Stock Exchange, the NASDAQ Global Market, the NASDAQ
Global Select Market or the NASDAQ Capital Market (or a successor to any of the
foregoing) (each, a “National Exchange”), then Principal Market with respect to
the Common Stock shall mean such National Exchange, and (B) if the Common Stock
ceases to be listed or quoted on the OTC Markets – OTCQX tier or any National
Exchange, then Principal Market with respect to the Common Stock shall mean the
principal securities exchange or trading market for the Common Stock; and with
respect to any other security, Principal Market shall mean the principal
securities exchange or trading market for such security.

 

4



--------------------------------------------------------------------------------

(xiii) “Registration Rights Agreement” means that certain registration rights
agreement between the Company and the investors party thereto, as the same may
be amended, restated, modified or supplemented and in effect from time to time.

(xiv) “Securities” means, collectively, the Preferred Shares and the Conversion
Shares.

(xv) “Securities Purchase Agreement” means that certain Securities Purchase
Agreement between the Company and the investors party thereto, as the same may
be amended, restated, modified or supplemented and in effect from time to time.

(xvi) “Stated Value” means $1,000.

(xvii) “Subsidiary” means any entity in which the Company, directly or
indirectly, owns any of the outstanding capital stock, equity or similar
interests or voting power of such entity, whether directly or through any other
Subsidiary.

(xviii) “Weighted Average Price” means, for any security as of any date, the
U.S. dollar volume-weighted average price for such security on its Principal
Market during the period beginning at 9:30 a.m., New York City time (or such
other time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00 p.m., New York City time (or such other time as the
Principal Market publicly announces is the official close of trading), as
reported by Bloomberg Markets (or any successor thereto, “Bloomberg”) through
its “Volume at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York City time (or such other time as such over-the-counter
market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City time (or such other time as such over-the-counter market
publicly announces is the official close of trading), as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported by OTC Markets Group, Inc. (or any successor thereto). If the Weighted
Average Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and either (i)
the holders of a majority of the Preferred Shares to be redeemed pursuant to
Section 3 or Section 4 hereof, as applicable, or (ii) the holder of the
Preferred Shares as to which the determination is being made, with respect to
any determination pursuant to Section 2 hereof. If the Principal Market is
located in a country other than the United States, the Weighted Average Price
shall be calculated in U.S. dollars using the spot rate for the purchase of the
applicable foreign currency at the close of business on the immediately
preceding Business Day in New York, New York published in the Wall Street
Journal. If the Company and the applicable holders of the Preferred Shares
described above are unable to agree upon the fair market value of the Common
Stock or other security, then such dispute shall be resolved pursuant to Section
2(e)(iii), Section 3(g) or

 

5



--------------------------------------------------------------------------------

Section 4 below, as applicable. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during any period during which the Weighted Average Price is being
determined.

(c) Adjustment to Conversion Price. In order to prevent dilution of the rights
granted under this Certificate of Designations, the Conversion Price will be
subject to adjustment from time to time as provided in this Section 2(c).

(i) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Effective Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) outstanding
shares of Common Stock (“Shares”) into a greater number of Shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. If the Company at any time on or after the Issuance
Date combines (by combination, reverse stock split or otherwise) its outstanding
Shares into a lesser number of Shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment under this Section 2(c)(i) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

(ii) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets (including, for the
avoidance of doubt, all or substantially all of the assets of the Company and
the Subsidiaries in the aggregate) to another Person (as defined below), or
other transaction, that is effected in such a way that holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets (including cash) with respect to or in exchange for Common
Stock is referred to herein as “Organic Change.” Prior to the consummation of
any Organic Change, the Company will make appropriate provision (in form and
substance reasonably satisfactory to the holders of a majority of the Preferred
Shares then outstanding) to ensure that each of the holders of the Preferred
Shares will thereafter have the right to acquire and receive in lieu of or in
addition to (as the case may be) the shares of Common Stock otherwise acquirable
and receivable upon the conversion of such holder’s Preferred Shares, such
shares of stock, securities or assets that would have been issued or payable in
such Organic Change with respect to or in exchange for the number of shares of
Common Stock that would have been acquirable and receivable upon the conversion
of such holder’s Preferred Shares had such Organic Change not taken place
(without taking into account any limitations or restrictions on the timing or
amount of conversions). In any such case, the Company will make appropriate
provision (in form and substance reasonably satisfactory to the holders of a
majority of the Preferred Shares then outstanding) with respect to such holders’
rights and interests to ensure that the provisions of this Section 2(c) and
Section 2(d) will thereafter be applicable to the Preferred Shares (including,
in the case of any such Organic Change in which the successor entity or
purchasing entity is other than the Company, an immediate adjustment of each of
the Conversion Price to the value for the Common Stock reflected by the terms of
such consolidation, merger or sale, if the value so reflected is less than such
Conversion Price in effect immediately prior to such consolidation, merger or
sale and an immediate revision to the Conversion Price to reflect the price of
the common stock of the surviving entity and the market in which such common
stock is traded). The Company will not effect any such Organic Change, unless
prior to the consummation

 

6



--------------------------------------------------------------------------------

thereof, the successor entity (if other than the Company) resulting from
consolidation or merger or the entity purchasing such assets assumes, by written
instrument (in form and substance reasonably satisfactory to the holders of a
majority of the Preferred Shares then outstanding), the obligation to deliver to
each holder of Preferred Shares such shares of stock, securities or assets as,
in accordance with the foregoing provisions, such holder may be entitled to
acquire. “Person” shall mean an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof or any other
legal entity.

(iii) Certain Events. If any event occurs of the type contemplated by the
provisions of Sections 2(c)(i)-(ii) but not expressly provided for by such
provisions, then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the holders of
the Preferred Shares; provided, however, that no such adjustment will increase
the Conversion Price as otherwise determined pursuant to this Section 2(c).

(iv) Notices.

(A) Promptly following, but in no event later than three (3) Business Days,
after any adjustment of the Conversion Price pursuant to this Section 2(c), the
Company will give written notice thereof to each holder of the Preferred Shares,
setting forth in reasonable detail and certifying the calculation of such
adjustment.

(B) The Company will give written notice to each holder of the Preferred Shares
at least ten (10) days prior to the date on which the Company closes its books
or takes a record (I) with respect to any dividend or distribution upon the
Common Stock, (II) with respect to any pro rata subscription offer to holders of
Common Stock, or (III) for determining rights to vote with respect to any
Organic Change, dissolution or liquidation; provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to such holder.

(C) The Company will also give written notice to each holder of Preferred Shares
at least twenty (20) days prior to the consummation of any Major Transaction,
Organic Change, dissolution or liquidation, provided that such information shall
be made known to the public prior to or in conjunction with such notice being
provided to such holder.

(d) Purchase Rights. If at any time after the Effective Date the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the holders of the Preferred
Shares will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which such holder could have acquired if
such holder had held the number of shares of Common Stock acquirable upon
complete conversion of the Preferred Shares (without taking into account any
limitations or restrictions on the timing or amount of conversions) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of the Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.

 

7



--------------------------------------------------------------------------------

(e) Mechanics of Conversion.

(i) Holder’s Delivery Requirements. To convert Preferred Shares into full shares
of Common Stock on any date (the “Conversion Date”), the holder thereof shall
(A) transmit by electronic mail (or otherwise deliver), for receipt on or prior
to 11:59 p.m. Eastern Time, on such date, a copy of a fully executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and its designated transfer agent (the “Transfer Agent”) which
Conversion Notice may specify that such conversion is conditioned upon
consummation of a Major Transaction or Organic Change or any other transaction
(such Major Transaction, Organic Change or other transaction, a “Conversion
Triggering Transaction”), and (B) if required by Section 2(e)(vii), surrender to
a carrier, for overnight delivery to the Company as soon as practicable
following such date, the original certificate(s) (the “Preferred Stock
Certificate(s)”) representing the Preferred Shares being converted (or an
indemnification undertaking with respect to such shares in the case of their
loss, theft or destruction) (or, if the conversion is conditioned upon the
consummation of a Conversion Triggering Transaction, on the date of (and
immediately prior to) the consummation of such Conversion Triggering
Transaction). Notwithstanding anything to the contrary contained herein, the
holder may elect, in connection with a conversion that is contingent upon an
Organic Change, that such conversion be effected contemporaneously with such
Organic Change and that the holder will acquire and receive in lieu of or in
addition to (as the case may be) the shares of Common Stock immediately
theretofore acquirable and receivable upon such conversion of such holder’s
Preferred Shares, such shares of stock, securities or assets of the acquiring
entity in the Organic Change that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares that
would have been acquirable and receivable upon such conversion of Preferred
Shares as of the date of such Organic Change. In the event that the Conversion
Shares issuable upon conversion are to be issued in any name other than that of
the registered holder of the Preferred Shares being converted, each Preferred
Stock Certificate representing such Preferred Shares surrendered for conversion
shall be accompanied by instruments of transfer, in customary form duly executed
by the holder or such holder’s duly authorized agent.

(ii) Company’s Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall (A) immediately send, via electronic mail, a
confirmation of receipt of such Conversion Notice to such holder and (B) no
later than the second Business Day following the date of receipt (or, if the
conversion is conditioned upon the consummation of a Conversion Triggering
Transaction, immediately prior to the consummation of such Conversion Triggering
Transaction) (the “Share Delivery Date”), as directed by such holder in the
Conversion Notice, (I) provided that the holder of the Preferred Shares (or its
designee) is eligible to receive shares through The Depository Trust Company
(“DTC”), credit such aggregate number of shares of Common Stock to which the
holder shall be entitled to the holder’s or its designee’s balance account with
DTC through its Deposit/Withdrawal At Custodian (DWAC) system, (II) issue and
deliver to the address specified in the Conversion Notice, a certificate,
registered in the name of the holder or its designee, representing the number of
shares of Common Stock to which the holder shall be entitled or (III) issue such
aggregate

 

8



--------------------------------------------------------------------------------

number of shares of Common Stock to the holder or its designee through the
Direct Registration System (DRS) of DTC and deliver a statement with respect
thereto to the address specified in the Conversion Notice, and in any case, such
shares of Common Stock shall not bear, or otherwise be subject to, the 1933 Act
Legend (as defined in the Securities Purchase Agreement) as and to the extent
provided in Section 2(f) hereof. If the number of Preferred Shares represented
by the Preferred Stock Certificate(s) submitted for conversion is greater than
the number of Preferred Shares being converted, then the Company shall, at its
own expense, as soon as practicable and in no event later than four (4) Business
Days after the Company shall have received the applicable Preferred Stock
Certificate(s) (the “Certificate Delivery Date”), issue and deliver to the
holder a new Preferred Stock Certificate representing the number of Preferred
Shares not converted.

(iii) Dispute Resolution. In the case of a bona fide dispute as to the
determination of the arithmetic calculation of the Conversion Rate, the Company
shall promptly issue to the holder the number of shares of Common Stock that is
not disputed and shall submit the disputed determinations or arithmetic
calculations to the holder via facsimile and electronic mail within two (2)
Business Days of receipt of such holder’s Conversion Notice. If such holder and
the Company are unable to agree upon the determination of the arithmetic
calculation of the Conversion Rate within two (2) Business Days of such disputed
determination or arithmetic calculation being submitted to the holder, then the
Company shall within three (3) Business Days submit via electronic mail the
disputed arithmetic calculation of the Conversion Rate to its independent,
outside accountant or other financial institution mutually acceptable to the
Company and such holder. The Company shall direct the accountant or financial
institution, as the case may be, to perform the determinations or calculations
and notify the Company and the holder of the results as promptly as practicable,
but in no event later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such accountant’s or other
institution’s determination or calculation, as the case may be, shall be binding
upon all parties, absent manifest error.

(iv) Record Holder. The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

(v) Company’s Failure to Timely Convert. In the event the Company shall (x) fail
for any reason or no reason (other than as a result of a delay caused by such
holder’s broker or agent, but in such case, only to the extent and for such
period of time that such broker or agent’s action or inaction is the direct
cause of such delay) to (A) credit the holder’s balance account with DTC for
such number of shares of Common Stock to which the holder is entitled upon such
exercise, (B) issue and deliver to a holder a certificate for the number of
shares of Common Stock to which the holder is entitled upon the conversion of
Preferred Shares, or (C) issue electronically in the name of the holder or its
designee through the Direct Registration System (DRS) of DTC such number of
shares of Common Stock to which the holder is entitled upon such conversion, in
any such case on or prior to the Share Delivery Date, or (y) after the
applicable SEC Effective Date, or at such other time as the Unrestricted
Conditions have been met, issue any such shares of Common Stock bearing, or
otherwise being subject to, the 1933 Act Legend, then the Company shall pay, as
partial liquidated damages (but

 

9



--------------------------------------------------------------------------------

not as a penalty and in addition to all other available remedies which such
holder may pursue hereunder and under the Securities Purchase Agreement
(including indemnification pursuant to Section 8 thereof)), to such holder on
each day (I) after the Share Delivery Date that such conversion is not timely
effected, in the case of clause (x) above, or (II) that such shares of Common
Stock bear, or are otherwise subject to, the 1933 Act Legend, in the case of
clause (y) above, in an amount equal to 0.25% of the product of (X) the sum of
the number of shares of Common Stock not issued to the holder on a timely basis
pursuant to Section 2(e)(ii) and to which such holder is entitled (or which
bear, or are otherwise subject to, the 1933 Act Legend, as applicable) and (Y)
the Weighted Average Price of the Common Stock on the last possible date which
the Company could have issued such Common Stock to such holder without violating
Section 2(e)(ii). Alternatively, (a) subject to the dispute resolution
provisions of Section 2(e)(iii), at the election of the holder made in the
holder’s sole discretion, the Company shall pay to the holder, in lieu of the
partial liquidated damages referred to in the preceding sentence (but not as a
penalty and in addition to all other available remedies which such holder may
pursue hereunder and under the Securities Purchase Agreement (including
indemnification pursuant to Section 8 thereof)), 110% of the amount by which (1)
the holder’s total purchase price (including brokerage commissions, if any) for
shares of Common Stock purchased to make delivery in satisfaction of a sale by
the holder of the shares of Common Stock to which the holder is entitled but has
not received upon conversion (or which bear, or are otherwise subject to, the
1933 Act Legend), exceeds (2) the net proceeds received by the holder from the
sale of the shares of Common Stock to which the Holder is entitled but has not
received upon such exercise (or which bear, or are otherwise subject to, the
1933 Act Legend), and (b) at the option of such holder, either (i) such
conversion of Preferred Shares shall be cancelled and the Company shall
reinstate such Preferred Shares and the related number of Conversion Shares with
respect to such conversion, or (ii) the Company shall deliver to such holder the
number of Conversion Shares that would have been issued had the Company timely
complied with its conversion and delivery obligations hereunder.

(vi) Company’s Failure to Issue Certificates. In the event the Company shall
fail to issue a new Preferred Stock Certificate representing the number of
Preferred Shares to which such holder is entitled on or before the Certificate
Delivery Date pursuant to Section 2(e)(ii), then the Company shall pay, as
partial liquidated damages (but not as a penalty and in addition to all other
available remedies which such holder may pursue hereunder and under the
Securities Purchase Agreement (including indemnification pursuant to Section 8
thereof)), to such holder on each day after the Certificate Delivery Date that
such delivery of such Preferred Stock Certificates is not timely effected in an
amount equal to 0.25% of the product of (A) the number of shares of Common Stock
issuable upon conversion of the Preferred Shares to be represented by such
Preferred Stock Certificate as of the last possible date which the Company could
have issued such Preferred Stock Certificate to such holder without violating
Section 2(e)(ii) and (B) the Weighted Average Price of the Common Stock on the
last possible date which the Company could have issued such Preferred Stock
Certificate to such holder without violating Section 2(e)(ii), other than as a
result of a delay caused by such holder’s broker or other agent, but in such
case, only to the extent and for such period of time that such broker or agent’s
action or inaction is the direct cause of such delay.

(vii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion or redemption of Preferred Shares in accordance with the terms

 

10



--------------------------------------------------------------------------------

hereof, the holder thereof shall not be required to physically surrender the
certificate representing the Preferred Shares, if any, to the Company unless the
full number of Preferred Shares represented by the certificate are being
converted or redeemed. The holder and the Company shall maintain records showing
the number of Preferred Shares so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the holder and the
Company, so as not to require physical surrender of the certificate representing
the Preferred Shares, if any, upon each such conversion. In the event of any
dispute or discrepancy, such records of the Company shall be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if Preferred Shares represented by a certificate are converted as aforesaid, the
holder may not transfer the certificate representing the Preferred Shares unless
the holder first physically surrenders the certificate representing the
Preferred Shares to the Company, whereupon the Company will forthwith issue and
deliver upon the order of the holder a new certificate of like tenor, registered
as the holder may request, representing in the aggregate the remaining number of
Preferred Shares represented by such certificate. The holder and any assignee,
by acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any Preferred Shares, the
number of Preferred Shares represented by any such certificate may be less than
the number of Preferred Shares stated of the face thereof. Each certificate for
Preferred Shares shall bear the following legend:

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY’S CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE PREFERRED
SHARES REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION 2(e)(vii) THEREOF. THE
NUMBER OF PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE
NUMBER OF PREFERRED SHARES STATED ON THE FACE HEREOF PURSUANT TO SECTION
2(e)(vii) OF THE CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS.

(f) Legend Removal. Notwithstanding anything to the contrary contained herein or
in the Securities Purchase Agreement, upon the written request to the Company of
a holder of a certificate or other instrument representing any Securities, the
1933 Act Legend shall be removed and the Company shall issue a certificate
without the 1933 Act Legend to the holder of the Securities upon which it is
stamped (or, in the case of any Conversion Shares being acquired upon conversion
of any Preferred Shares, the Company shall issue the Conversion Shares without
being subject to the 1933 Act Legend), if (i) such Securities are registered for
resale under the 1933 Act (the date any such registration is declared effective
by the SEC, the “SEC Effective Date”), (ii) in connection with a sale
transaction, such holder provides the Company with an opinion of counsel, in a
reasonably acceptable form, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the 1933 Act,
(iii) such holder provides the Company reasonable assurances that the Securities
have been or are being sold pursuant to Rule 144, or (iv) such holder certifies,
on or after the date that is six (6) months after the date on which such holder
acquired the Securities (or is deemed to have acquired the Securities under Rule
144, which in the case of Conversion Shares shall be the Closing Date (as
defined in the Securities Purchase Agreement) on which the

 

11



--------------------------------------------------------------------------------

Preferred Shares convertible into such Conversion Shares were issued), that such
holder is not an “affiliate” of the Company (as defined in Rule 144)
(collectively, the “Unrestricted Conditions”). The Company shall cause its
counsel to issue a legal opinion to the transfer agent for the Common Stock
promptly after the applicable SEC Effective Date, or at such other time as the
Unrestricted Conditions have been met, if required by such transfer agent to
effect the issuance of the applicable Preferred Shares or Conversion Shares
without the 1933 Act Legend or removal of the 1933 Act Legend; provided, that in
the event that the Company’s legal counsel determines in good faith that it is
unable to issue such a legal opinion to the transfer agent as a result of an
amendment to Rule 144 (e.g., to extend the holding period thereunder) or other
applicable securities laws, rules or regulations subsequent to the Closing Date,
the Company shall not be required to deliver such legal opinion until the
earliest time as its counsel is able to do so. If the Unrestricted Conditions
are met with respect to any Preferred Shares or Conversion Shares at the time of
issuance of such Security, then such Security shall be issued free of the 1933
Act Legend. The Company agrees that, following the applicable SEC Effective Date
with respect to any Securities or at such time as the Unrestricted Conditions
are otherwise met or the 1933 Act Legend is otherwise no longer required under
this Section 2(f), any certificates representing such Securities bearing the
1933 Act Legend may be exchanged for certificates bearing no 1933 Act
Legend. The Company shall, or shall cause the transfer agent for the Common
Stock (as applicable), to deliver the certificates not bearing, or otherwise
issue such Securities without being subject to, as applicable, such legend
within three (3) Business Days after receipt of the legended Securities (or any
certificate or instrument representing such Securities). The Company shall be
responsible for the fees of its transfer agent and all of the DTC fees
associated with any issuance hereunder.

(g) Company’s Failure to Timely Remove Legends. If, following the applicable SEC
Effective Date or at such time as the Unrestricted Conditions are otherwise met
or the 1933 Act Legend is otherwise no longer required under Section 2(f)
hereof, the Company fails to deliver, or cause the transfer agent for the Common
Stock to deliver (other than as a result of a delay caused by such holder’s
broker or other agent, but in such case, only to the extent and for such period
of time that such broker’s or agent’s action or inaction is the direct cause of
such delay), the Preferred Shares or any Conversion Shares (including any
certificate or instrument representing any such Preferred Shares or Conversion
Shares) that do not bear and are not otherwise subject to the 1933 Act Legend
within three (3) Business Days after receipt of legended Securities (or any
certificate or instrument representing such Securities), then the Company shall
pay, as partial liquidated damages (but not as a penalty and in addition to all
other available remedies which such holder may pursue hereunder and under the
Securities Purchase Agreement (including indemnification pursuant to Section 8
thereof)), to such holder on each day after such third (3rd) Business Day that
such delivery of such unlegended Securities is not timely effected in an amount
equal to 0.25% of the product of (A) the sum of (x) the number of shares of
Common Stock, and (y) the number of shares of Common Stock issuable upon
conversion of the Preferred Shares, in each case that were not so-delivered to
the holder without being subject to the 1933 Act Legend, and (B) the Weighted
Average Price of the Common Stock on the last possible date which the Company
could have issued such unlegended Securities to such holder without violating
Section 2(f). For the avoidance of doubt, any payments pursuant to this Section
2(g) shall be duplicative of any payments made pursuant to Section2(e)(v) hereof
upon any conversion of Preferred Shares.

 

12



--------------------------------------------------------------------------------

(h) Fractional Shares. The Company shall not issue any fraction of a share of
Common Stock upon any conversion. All shares of Common Stock (including
fractions thereof) issuable upon conversion of more than one Preferred Share by
a holder thereof shall be aggregated for purposes of determining whether the
conversion would result in the issuance of a fraction of a share of Common
Stock. If, after the aforementioned aggregation, the issuance would result in
the issuance of a fraction of a share of Common Stock, the Company shall round
such fraction of a share of Common Stock up or down to the nearest whole share
(with 0.5 rounded up).

(i) Taxes. The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of shares of Common Stock upon the
conversion of the Preferred Shares, provided, that the foregoing shall not apply
with respect to any individual or entity income taxes that are payable by any
holder.

(3) Redemption at Option of Holders.

(a) Redemption Option Upon Major Transaction. In addition to all other rights of
the holders of Preferred Shares contained herein, simultaneous with or after the
occurrence of a Major Transaction, each holder of Preferred Shares shall have
the right, at such holder’s option, but solely in accordance with the provisions
of Section 3(e), to require the Company to redeem all or a portion of such
holder’s Preferred Shares at a price per Preferred Share equal to the greater of
(i) the Liquidation Preference, and (ii) the product of (A) the Conversion Rate
at such time, multiplied by (B) either (x) in the event of a Change of Control
Transaction in which all of the outstanding Shares are exchanged for, or
converted into the right to receive, consideration consisting solely of cash,
then the consideration per Share payable in such Change of Control Transaction,
or (y) otherwise, the Weighted Average Price of the Common Stock on the date
immediately preceding the closing of the Major Transaction (the “Major
Transaction Redemption Price”).

(b) Redemption Option Upon Triggering Event. In addition to all other rights of
the holders of Preferred Shares contained herein, simultaneous with or after the
occurrence of a Triggering Event (as defined below), each holder of Preferred
Shares shall have the right, at such holder’s option, but solely in accordance
with the provisions of Section 3(f), to require the Company to redeem all or a
portion of such holder’s Preferred Shares at a price per Preferred Share equal
to the greater of (i) 120% of the Liquidation Preference, and (ii) the product
of (A) the Conversion Rate on the date of such holder’s delivery of a Notice of
Redemption at Option of Buyer Upon Triggering Event, multiplied by (B) the
greater of (x) the Weighted Average Price of the Common Stock on the trading day
immediately preceding such Triggering Event or (y) the Weighted Average Price of
the Common Stock on the date of the holder’s delivery to the Company of a Notice
of Redemption at Option of Buyer Upon Triggering Event (as defined below) or, if
such date of delivery is not a trading day, the next date on which the exchange
or market on which the Common Stock is traded is open (the “Triggering Event
Redemption Price” and, collectively with the Major Transaction Redemption Price,
the “Redemption Price”).

 

13



--------------------------------------------------------------------------------

(c) “Major Transaction”. A “Major Transaction” shall be deemed to have occurred
at such time as any of the following events:

(i) the consolidation, merger or other business combination of the Company with
or into another Person (other than a consolidation, merger or other business
combination in which holders of the Company’s voting power immediately prior to
the transaction continue after the transaction to hold, directly or indirectly,
the combined voting power of the surviving entity or entities entitled to vote
generally for the election of a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities) (a “Change of Control Transaction”);

(ii) the sale or transfer of (A) all or substantially all of the Company’s
assets (including, for the avoidance of doubt, all or substantially all of the
assets of the Company and the Subsidiaries in the aggregate), or (B) assets of
the Company (including, for the avoidance of doubt, assets of the Company and
the Subsidiaries in the aggregate) for consideration in an aggregate amount
equal to more than 50% of the Enterprise Value (as defined above) of the
Company;

(iii) the consummation of a purchase, tender or exchange offer made to and
accepted by the holders of more than 50% of the outstanding shares of Common
Stock;

(iv) the acquisition by any Person or “group” (within the meaning of Section
13(d)(3) or 14(d)(2) of the 1934 Act) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of 50% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; or

(v) any change in the composition of the board of directors of the Company such
that the individuals who, as of the Effective Date, constituted the board of
directors of the Company cease for any reason to constitute at least a majority
of the board of directors of the Company.

(d) “Triggering Event”. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:

(i) A Registration Default (as defined in the Registration Rights Agreement)
continues for a period of 10 consecutive trading days (provided, however, that
the foregoing shall not constitute a “Triggering Event” so long as the Company
is using its reasonable best efforts to cure such Registration Default);

(ii) suspension from quotation or listing or delisting of the Common Stock from
the Principal Market for a period of 10 consecutive trading days;

(iii) the Company’s failure to deliver Conversion Shares within 15 days of the
Conversion Date or the Company’s notice to any holder of Preferred Shares,
including by way of public announcement, at any time, of its intention not to
comply with proper requests for conversion of any Preferred Shares into shares
of Common Stock, including due to any of the reasons set forth in Section 4(a)
below;

 

14



--------------------------------------------------------------------------------

(iv) following the applicable SEC Effective Date or at such time as the
Unrestricted Conditions are otherwise met or the 1933 Act Legend (as defined in
the Securities Purchase Agreement) is otherwise no longer required under
Section 2(f) of this Certificate of Designations and a request for removal has
been made by the holder, the Company’s failure to deliver, or cause the transfer
agent for the Common Stock to deliver, the Preferred Shares or any Conversion
Shares (including any certificate or instrument representing any such Preferred
Shares or Conversion Shares) without bearing or otherwise being subject to the
restrictive legend either (x) in the case of a conversion, within 15 days of the
Conversion Date, or (y) otherwise, within 15 days after receipt of the legended
Securities;

(v) the Company breaches any representation, warranty, covenant or other term or
condition of the Securities Purchase Agreement, the Registration Rights
Agreement, the Warrants, this Certificate of Designations or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated thereby or hereby, except to the extent that
such breach would not have a Material Adverse Effect (as defined in Section 3(a)
of the Securities Purchase Agreement) and except, in the case of a breach of a
covenant which is curable, only if such breach continues for a period of at
least 30 days.

(e) Mechanics of Redemption at Option of Buyer Upon Major Transaction. No later
than 20 days prior to the consummation of a Major Transaction, but not prior to
the public announcement of such Major Transaction, the Company shall deliver
written notice thereof via electronic mail and overnight courier (a “Notice of
Major Transaction”) to each holder of Preferred Shares. At any time during the
period beginning after receipt of a Notice of Major Transaction (or, in the
event a Notice of Major Transaction is not delivered at least 30 days prior to a
Major Transaction, at any time on or after the date which is 30 days prior to a
Major Transaction) and ending on the later of (x) five Business Days prior to
the consummation of such Major Transaction, and (y) ten trading days following
the Company’s delivery of a Notice of Major Transaction, any holder of Preferred
Shares may require the Company to redeem all or a portion of the holder’s
Preferred Shares by delivering written notice thereof (a “Notice of Redemption
at Option of Buyer Upon Major Transaction”) to the Company. The Notice of
Redemption at Option of Buyer Upon Major Transaction shall indicate (i) the
number of Preferred Shares that such holder is submitting for redemption, and
(ii) the applicable Major Transaction Redemption Price, as calculated pursuant
to Section 3(a). In the event a holder of Preferred Shares delivers to the
Company a Notice of Redemption at Option of Buyer Upon Major Transaction, then
prior to the consummation of such Major Transaction, the Company shall make
arrangements (which may include obtaining a written agreement from the acquiring
entity, as applicable, that payment of the Major Transaction Redemption Price
shall be made to the holder upon the consummation of the Major Transaction)
satisfactory to the holder, as determined by the holder in its sole discretion,
that the Major Transaction Redemption Price will be paid, in full, to the holder
concurrently with the consummation of such Major Transaction. The Company hereby
acknowledges and agrees that each such holder shall have the right to apply for
an injunction in any state or federal courts sitting in the State of Delaware to
prevent the closing of the Major Transaction unless and until such arrangements
satisfactory to the holder have been made.

 

15



--------------------------------------------------------------------------------

(f) Mechanics of Redemption at Option of Buyer Upon Triggering Event. Within two
Business Days after the occurrence of a Triggering Event, the Company shall
deliver written notice thereof via electronic mail and overnight courier (a
“Notice of Triggering Event”) to each holder of Preferred Shares. At any time
after the earlier of a holder’s receipt of a Notice of Triggering Event and such
holder becoming aware of a Triggering Event, any holder of Preferred Shares may
require the Company to redeem all or a portion of the holder’s Preferred Shares
by delivering written notice thereof (a “Notice of Redemption at Option of Buyer
Upon Triggering Event”) to the Company, which Notice of Redemption at Option of
Buyer Upon Triggering Event shall indicate (i) the number of Preferred Shares
that such holder is submitting for redemption, and (ii) the applicable
Triggering Event Redemption Price, as calculated pursuant to Section 3(b).

(g) Payment of Redemption Price. Upon the Company’s receipt of a Notice(s) of
Redemption at Option of Buyer Upon Triggering Event or a Notice(s) of Redemption
at Option of Buyer Upon Major Transaction from any holder of Preferred Shares,
the Company shall promptly but in no event later than two Business Days, notify
each such holder by electronic mail and facsimile of the Company’s receipt of
such Notice(s) of Redemption at Option of Buyer Upon Triggering Event or
Notice(s) of Redemption at Option of Buyer Upon Major Transaction and each
holder which has sent such a notice shall promptly submit, if required by
Section (2)(e)(vii), to the Company or its Transfer Agent such holder’s
Preferred Stock Certificates, if any, which such holder has elected to have
redeemed. The Company shall deliver the applicable Triggering Event Redemption
Price, in the case of a redemption pursuant to Section 3(f), to such holder
within ten (10) Business Days after the Company’s receipt of a Notice of
Redemption at Option of Buyer Upon Triggering Event and, in the case of a
redemption pursuant to Section 3(e), the Company shall deliver the applicable
Major Transaction Redemption Price contemporaneously with the consummation of
the Major Transaction; provided that, if required by Section 2(e)(vii), a
holder’s Preferred Stock Certificates shall have been so delivered to the
Company; provided further that if the Company is unable to redeem all of the
Preferred Shares to be redeemed, the Company shall redeem an amount from each
holder of Preferred Shares being redeemed equal to such holder’s pro-rata amount
(based on the number of Preferred Shares held by such holder relative to the
number of Preferred Shares outstanding) of all Preferred Shares being redeemed.
If the Company shall fail to redeem all of the Preferred Shares submitted for
redemption (other than pursuant to a bona fide dispute as to the arithmetic
calculation of the Redemption Price), in addition to any remedy such holder of
Preferred Shares may have under this Certificate of Designation, the Securities
Purchase Agreement and the Registration Rights Agreement, the applicable
Redemption Price payable in respect of such unredeemed Preferred Shares shall
bear interest at the rate of 1.25% per month (prorated for partial months) until
paid in full. In the event that the Company fails to pay such unpaid applicable
Redemption Price in full to a holder of Preferred Shares by the 10th Business
Day following delivery of a Notice of Redemption at Option of Buyer Upon
Triggering Event or contemporaneously with the consummation of the Major
Transaction, such holder shall have the option to, in lieu of redemption,
require the Company to promptly return to such holder(s) all of the Preferred
Shares that were submitted for redemption by such holder(s) under this Section 3
and for which the applicable Redemption Price has not been paid, by sending
written notice thereof to the Company via electronic mail (the “Void Optional
Redemption Notice”). Upon the Company’s receipt of such Void Optional Redemption
Notice(s) prior to payment of the full applicable Redemption Price to such
holder, (i) the Notice(s) of Redemption

 

16



--------------------------------------------------------------------------------

at Option of Buyer Upon Triggering Event or the Notice(s) of Redemption at
Option of Buyer Upon Major Transaction, as the case may be, shall be null and
void with respect to those Preferred Shares submitted for redemption and for
which the applicable Redemption Price has not been paid, (ii) the Company shall
immediately return any Preferred Stock Certificates submitted to the Company by
each holder for redemption under this Section 3(g) and for which the applicable
Redemption Price has not been paid and (iii) the Conversion Price of such
returned Preferred Shares shall be adjusted to the lesser of (A) the Conversion
Price as in effect on the date on which the Void Optional Redemption Notice(s)
is delivered to the Company and (B) the lowest Weighted Average Price for the
Common Stock during the period beginning on the date on which the Notice(s) of
Redemption of Option of Buyer Upon Major Transaction or the Notice(s) of
Redemption at Option of Buyer Upon Triggering Event, as the case may be, was
delivered to the Company and ending on the date on which the Void Optional
Redemption Notice(s) was delivered to the Company; provided that no adjustment
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect. Notwithstanding the foregoing, in the event of a bona fide
dispute as to the determination of the Weighted Average Price or the arithmetic
calculation of the Redemption Price, such dispute shall be resolved pursuant to
Section 2(e)(iii) above with the term “Redemption Price” being substituted for
the term “Conversion Rate.” A holder’s delivery of a Void Optional Redemption
Notice and exercise of its rights following such notice shall not effect the
Company’s obligations to make any payments which have accrued prior to the date
of such notice.

(4) Redemption at the Company’s Election Upon Change of Control.

(a) Redemption. At any time or times on or after the date the Company publicly
discloses a Change of Control Transaction, the Company shall have the right, in
its sole discretion, to require that all, but not less than all, of the
outstanding Preferred Shares be redeemed (“Redemption at Company’s Election”) at
a price per Preferred Share equal to the greater of (i) the Liquidation
Preference, and (ii) the product of (A) the Conversion Rate at such time,
multiplied by (B) either (x) in the event of a Change of Control Transaction in
which all of the outstanding Shares are exchanged for, or converted into the
right to receive, consideration consisting solely of cash, then the
consideration per Share payable in such Change of Control Transaction, or (y)
otherwise, the Weighted Average Price of the Common Stock on the date
immediately preceding the closing of the Change of Control Transaction (the
“Change of Control Redemption Price”); provided that the Conditions to
Redemption at the Company’s Election (as set forth below) are satisfied. The
Company shall exercise its right to Redemption at Company’s Election by
providing each holder of Preferred Shares written notice (“Notice of Redemption
at Company’s Election”) after the public disclosure of a Change of Control
Transaction and at least 30 trading days prior to the date of consummation of
the Change of Control Transaction (“Company’s Election Redemption Date”). The
Notice of Redemption at Company’s Election shall indicate the anticipated
Company’s Election Redemption Date. If the Company has exercised its right of
Redemption at Company’s Election and the conditions to such Redemption at
Company’s Election have been satisfied, then all Preferred Shares outstanding at
the time of the consummation of the Change of Control Transaction shall be
redeemed as of the Company’s Election Redemption Date by payment by the Company
to each holder of Preferred Shares of the Change of Control Redemption Price
concurrent with the closing of the Change of Control Transaction. All holders of
Preferred Shares shall thereupon and within five Business Days after the
Company’s Election Redemption Date, or such earlier

 

17



--------------------------------------------------------------------------------

date as the Company and each holder of Preferred Shares mutually agree,
surrender all outstanding Preferred Stock Certificates, if any, duly endorsed
for cancellation, to the Company. In the event the Company delivers a Notice of
Redemption at Company’s Election, then prior to the consummation of such Change
of Control Transaction, the Company shall make arrangements (which may include
obtaining a written agreement from the acquiring entity, as applicable, that
payment of the Change of Control Redemption Price shall be made to the holder
upon the consummation of the Change of Control Transaction) satisfactory to the
holder, as determined by the holder in its sole discretion, that the Change of
Control Redemption Price will be paid, in full, to the holder concurrently with
the consummation of such Change of Control Transaction. The Company hereby
acknowledges and agrees that each such holder shall have the right to apply for
an injunction in any state or federal courts sitting in the State of Delaware to
prevent the closing of the Change of Control unless and until such arrangements
satisfactory to the holder have been made. If the Company fails to pay the full
Change of Control Redemption Price with respect to any Preferred Shares
concurrently with the closing of the Change of Control Transaction, then the
Redemption at Company’s Election shall be null and void with respect to such
Preferred Shares and the holder of such Preferred Shares shall be entitled to
all the rights of a holder of outstanding Preferred Shares set forth in this
Certificate of Designations. Notwithstanding the foregoing, in the event of a
bona fide dispute as to the determination of the Weighted Average Price or the
arithmetic calculation of the Change of Control Redemption Price, such dispute
shall be resolved pursuant to Section 2(e)(iii) above with the term “Change of
Control Redemption Price” being substituted for the term “Conversion Rate.”
“Conditions to Redemption at the Company’s Election” means the following
conditions: (1) on each day during the period beginning 60 trading days prior to
the date of the Company’s Election Redemption Date and ending on and including
the Company’s Election Redemption Date, the Common Stock shall have been listed
or quoted, as applicable, on the Principal Market and shall not have been
suspended from trading; (2) during the period beginning on the Issuance Date and
ending on and including the Company’s Election Redemption Date, the Company
shall have delivered Conversion Shares upon conversion of the Preferred Shares
to the holders of the Preferred Shares (without bearing or otherwise being
subject to the 1933 Act Legend) on a timely basis as set forth in Sections
2(e)(ii) and Section 2(f) hereof; and (3) there has not been any Triggering
Event and the Company has otherwise satisfied its obligations and is not in
default under this Certificate of Designations, the Securities Purchase
Agreement, the Warrants and the Registration Rights Agreement. Notwithstanding
the above, any holder of Preferred Shares may convert such shares (including
Preferred Shares selected for redemption) into Common Stock pursuant to Section
2(a) on or prior to the date immediately preceding the Company’s Election
Redemption Date.

(b) Company Must Have Immediately Available Funds. The Company shall not be
entitled to send any Notice of Redemption at Company’s Election pursuant to
Section 4(a) above and begin the redemption procedure thereunder unless it has,
or will have upon consummation of the Change of Control Transaction, the full
amount of the Change of Control Redemption Price in cash, available in a demand
or other immediately available account in a bank or similar financial
institution.

(5) [Reserved]

 

18



--------------------------------------------------------------------------------

(6) Redemption Price Payable Out of Cash Legally Available therefor; Priority of
Payment. Notwithstanding anything herein to the contrary, any redemption of
Preferred Shares pursuant to the terms of this Certificate of Designations (any
such redemption, a “Redemption”) shall be payable out of any cash legally
available therefor. At the time of any Redemption, the Company shall take all
actions required or permitted under Delaware law to permit the Redemption and to
make funds legally available for such Redemption. To the extent that the Company
has insufficient funds to redeem all of the Preferred Shares subject to such
Redemption upon the Redemption, the Company shall use available funds to redeem
a pro rata portion of each holder’s Preferred Shares subject to such Redemption,
to the extent permissible under Delaware law. Any payments provided for in
Section 3 or Section 4 in connection with a Redemption shall have priority to
payments to holders of Common Stock or any other class of capital stock of the
Company (other than the holders of Preferred Shares) in connection with a Major
Transaction or Change of Control Transaction, as applicable, and, the Company
shall not (and shall cause the acquiring entity in an Organic Change to not)
make any payment to any holder of Common Stock or any other class of capital
stock of the Company (other than the holders of Preferred Shares) unless and
until the Company (or such acquiring entity, as applicable) has satisfied all of
the Company’s obligations hereunder with respect to any Redemption as to which a
Notice of Redemption at Option of Buyer Upon Major Transaction or Notice of
Redemption at Company’s Election, as applicable, has been delivered prior to the
consummation of such Major Transaction or Change of Control Transaction, as
applicable.

(7) Reissuance of Certificates. Subject to Section 2(e)(vii), in the event of a
conversion or redemption pursuant to this Certificate of Designations of less
than all of the Preferred Shares represented by a particular Preferred Stock
Certificate, the Company shall promptly cause to be issued and delivered to the
holder of such Preferred Shares a preferred stock certificate representing the
remaining Preferred Shares which have not been so converted or redeemed.

(8) Reservation of Shares. The Company shall, so long as any of the Preferred
Shares are outstanding, reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of the
Preferred Shares, such number of shares of Common Stock as shall from time to
time be sufficient to effect the conversion of all of the Preferred Shares then
outstanding (without regard to any limitations on conversions); provided that
the number of shares of Common Stock so reserved shall at no time be less than
100% of the number of shares of Common Stock for which the Preferred Shares are
at any time convertible. The number of shares of Common Stock reserved for
conversions of the Preferred Shares shall be allocated pro rata among the
holders of the Preferred Shares based on the number of Preferred Shares held by
each holder. In the event a holder shall sell or otherwise transfer any of such
holder’s Preferred Shares, each transferee shall be allocated a pro rata portion
of the number of reserved shares of Common Stock reserved for such transferor.
Any shares of Common Stock reserved and which remain allocated to any person or
entity which does not hold any Preferred Shares shall be allocated to the
remaining holders of Preferred Shares, pro rata based on the number of Preferred
Shares then held by such holder.

(9) Voting Rights. The holders of Preferred Shares shall be entitled to notice
of all stockholder meetings at which holders of Common Stock shall be entitled
to vote. Each holder of Preferred Shares shall be entitled to vote such
Preferred Shares on an as-converted

 

19



--------------------------------------------------------------------------------

basis (based upon the aggregate number of Conversion Shares into which such
holder’s Preferred Shares are then convertible, giving effect to any limitations
on conversion set forth in Section 2(a) above) with respect to all matters on
which holders of Common Stock are entitled to vote and shall otherwise be
entitled to such voting rights as required by applicable law.

(10) Liquidation, Dissolution, Winding-Up. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company, the holders
of the Preferred Shares shall be entitled to receive in cash out of the assets
of the Company, whether from capital or from earnings available for distribution
to its stockholders (the “Preferred Funds”), before any amount shall be paid to
the holders of any of the capital stock of the Company of any class junior in
rank to the Preferred Shares in respect of the preferences as to the
distributions and payments on the liquidation, dissolution and winding up of the
Company, an amount per Preferred Share equal to the Liquidation Preference;
provided that, if the Preferred Funds are insufficient to pay the full amount
due to the holders of Preferred Shares and holders of Pari Passu Shares, then
each holder of Preferred Shares and Pari Passu Shares shall receive a percentage
of the Preferred Funds equal to the full amount of Preferred Funds payable to
such holder as a liquidation preference, in accordance with their respective
Certificate of Designations, Preferences and Rights, as a percentage of the full
amount of Preferred Funds payable to all holders of Preferred Shares and Pari
Passu Shares. Thereafter, the holders of the Preferred Shares shall share
ratably in any distributions and payments of any remaining assets of the
Company, on an as-converted basis (without giving effect to any limitations on
conversion set forth in this Certificate of Designations), with the holders of
Common Stock. The purchase or redemption by the Company of stock of any class,
in any manner permitted by law, shall not, for the purposes hereof, be regarded
as a liquidation, dissolution or winding up of the Company. Neither the
consolidation or merger of the Company with or into any other Person, nor the
sale or transfer by the Company of all or substantially all of its assets,
shall, for the purposes hereof, be deemed to be a liquidation, dissolution or
winding up of the Company.

(11) Preferred Rank; Participation. All Preferred Shares rank senior to the
Common Stock in respect to the preferences as to distributions and payments upon
the liquidation, dissolution and winding up of the Company. The rights of the
shares of Common Stock shall be subject to the preferences and relative rights
of the Preferred Shares. Beginning on the Closing Date and ending on the date
that is sixty-one (61) months after the Closing Date, so long as at eight
thousand (8,000) of the Preferred Shares issued on the Closing Date remain
outstanding, without the prior express written consent of the holders of not
less than a majority of the then outstanding Preferred Shares, the Company shall
not authorize or issue additional or other capital stock that is of rank senior
to or pari passu with the Preferred Shares in respect of the preferences as to
dividends or distributions or payments upon the liquidation, dissolution or
winding up of the Company. Without the prior express written consent of the
holders of not less than a majority of the then outstanding Preferred Shares,
the Company shall not hereafter (i) authorize or make any amendment to the
Company’s Amended and Restated Certificate of Incorporation or bylaws, or (ii)
file any resolution of the Board of Directors of the Company with the Secretary
of State of the State of Delaware, in the case of (i) or (ii) containing any
provisions which would adversely affect or otherwise impair the rights or
relative priority of the holders of the Preferred Shares relative to the holders
of the Common Stock or the holders of any other class of capital stock of the
Company. Except to the extent adequate provision is made for, as determined by
the holders of not less than a majority of the then outstanding Preferred
Shares, as

 

20



--------------------------------------------------------------------------------

expressly provided elsewhere in this Certificate of Designations, in the event
of the merger or consolidation of the Company with or into another corporation,
the Preferred Shares shall maintain their relative powers, designations and
preferences provided for herein.

(12) Restriction on Redemption and Cash Dividends with respect to Other Capital
Stock. Until all of the Preferred Shares have been converted or redeemed as
provided herein, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, its Common Stock without
the prior express written consent of the holders of not less than a majority of
the then outstanding Preferred Shares; provided that the foregoing shall not
limit the right of the Company to effectuate (i) any “net issuance” or “net
settlement” features in any convertible security outstanding as of the date
hereof and set forth on Schedule 3.c to the Securities Purchase Agreement, so
long as such security is not amended or otherwise modified after the date
hereof, (ii) any cashless exercise provision or to satisfy any tax withholding
right upon the exercise of any options or the vesting of any equity awards
issued pursuant to an Approved Stock Plan or (iii) so long as such transaction
is approved by the Board of Directors of the Company following the Closing Date,
a single transaction or series of related transactions, involving one of the
Company’s existing investors that beneficially owns not less than an aggregate
of 1,000,000 shares of Common Stock as of the date of the Securities Purchase
Agreement, to close within ninety (90) days of the Closing Date, provided that
the Company shall not have any net cash outflows in connection with such
transaction, or series of related transactions.

(13) Vote to Change the Terms of or Issue Preferred Shares; Amendment. The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting, of the holders of not less than a majority of the
then outstanding Preferred Shares, shall be required for (a) any change to this
Certificate of Designations or the Company’s Amended and Restated Certificate of
Incorporation which would amend, alter, change, repeal or otherwise affect any
of the powers, designations, preferences and rights of the Preferred Shares, or
(b) any issuance of Preferred Shares other than pursuant to the Securities
Purchase Agreement. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification or supplement of any provision of
this Certificate of Designations unless the same consideration also is offered
to all of the holders of the Preferred Shares. For clarification purposes, this
provision constitutes a separate right granted to each holder of Preferred
Shares and is not intended for the Company to treat such holders as a class and
shall not be construed in any way as such holders acting in concert or otherwise
as a group with respect to the purchase, disposition or voting of securities or
otherwise.

(14) [Reserved]

(15) Lost or Stolen Certificates. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the Preferred Shares, and, in the case
of loss, theft or destruction, of an indemnification undertaking by the holder
to the Company and, in the case of mutilation, upon surrender and cancellation
of the Preferred Stock Certificate(s), the Company shall execute and deliver new
preferred stock certificate(s) of like tenor and date; provided, however, the
Company shall not be obligated to re-issue preferred stock certificates if the
holder contemporaneously requests the Company to convert the Preferred Shares
represented thereby into Common Stock.

 

21



--------------------------------------------------------------------------------

(16) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder’s right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designations. The Company covenants to each holder of Preferred Shares that
there shall be no characterization concerning this instrument other than as
expressly described herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder may cause irreparable harm to the holders of the Preferred
Shares by vitiating the intent and purpose of the transactions contemplated by
this Certificate of Designations and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach by the Company of the provisions of this Certificate
of Designations, the holders of the Preferred Shares shall be entitled, in
addition to all other available remedies, to an injunctive order and/or
injunction restraining any breach and requiring immediate compliance, without
the necessity of showing economic loss and without any bond or other security
being required.

(17) Payment Set Aside. To the extent that the Company or any of the
Subsidiaries makes a payment or payments to the holders of Preferred Shares
hereunder or such holders enforce or exercise their rights hereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company or such Subsidiary, by a trustee, receiver
or any other Person under any law (including any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

(18) Specific Shall Not Limit General; Construction. No specific provision
contained in this Certificate of Designations shall limit or modify any more
general provision contained herein. This Certificate of Designations shall be
deemed to be jointly drafted by the Company and all holders of Preferred Shares
and shall not be construed against any person as the drafter hereof.

(19) Failure or Indulgence Not Waiver. No failure or delay on the part of a
holder of Preferred Shares in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

(20) Notice. Whenever notice is required to be given, it shall be given in
accordance with Section 9.f of the Securities Purchase Agreement.

 

22



--------------------------------------------------------------------------------

* * * * * *

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be signed by                         , its                             , as of
September     , 2016.

 

STEREOTAXIS, INC. By:  

     

Name:  

     

Title:  

     

 

24



--------------------------------------------------------------------------------

EXHIBIT I

STEREOTAXIS, INC.

CONVERSION NOTICE

Reference is made to the Certificate of Designations, Preferences and Rights of
Series A Convertible Preferred Stock (the “Certificate of Designations”). In
accordance with and pursuant to the Certificate of Designations, the undersigned
hereby elects to convert the number of shares of Series A Convertible Preferred
Stock, with a stated value of $1,000 per share (the “Preferred Shares”), of
Stereotaxis, Inc., a Delaware corporation (the “Company”), indicated below into
shares of common stock, par value $0.001 per share (the “Common Stock”), of the
Company, by tendering the stock certificate(s) representing the Preferred Shares
specified below as of the date specified below.

 

Date of Conversion:

 

 

Number of Preferred Shares to be converted:

 

 

Stock certificate no(s). of Preferred Shares to be converted:

 

 

Please confirm the following information:

 

Conversion Price:

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue the shares of Common Stock in accordance with the terms of the
Certificate of Designations as follows:

¨   Deposit/Withdrawal At Custodian (DWAC) system; or

¨   Physical Certificate; or

¨   Direct Registration System (DRS)

 

 Issue to:

 

 

     
Address (for delivery of physical certificate or DRS statement, as applicable):
 

 

       

 

 

       Facsimile Number:  

 

 

 

DTC Participant Number and Name (if through DWAC):

 

 

 

Account Number (if through DWAC):

 

 

 

 

25



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
                     to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated
                         , 2016 from the Company and acknowledged and agreed to
by                     .

 

STEREOTAXIS, INC. By:  

 

Name:  

 

Title:  

 

 

26



--------------------------------------------------------------------------------

Exhibit D

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

STEREOTAXIS, INC.

September [●] , 2016

Broadridge Corporate Issuer Solutions, Inc.

51 Mercedes Way

Edgewood, NY 11717

Attention: [            ]

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
September 26, 2016 (the “Securities Purchase Agreement”), by and among
Stereotaxis, Inc., a Delaware corporation (the “Company”), and the investors
listed on the Schedule of Buyers attached thereto (individually, a “Buyer” and
collectively, the “Buyers” and, together with the successors and any assigns of
the Warrants or the Preferred Shares (as defined below), the “Holders”).
Pursuant to the Securities Purchase Agreement, the Company issued (i) an
aggregate of 24,000 shares (the “Preferred Shares”) of Series A Convertible
Preferred Stock of the Company (the “Preferred Stock”), which Preferred Stock is
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”; the shares of Common Stock issuable upon conversion
of the Preferred Shares being referred to as the “Conversion Shares”), and (ii)
warrants to purchase an aggregate of 36,923,077 shares of Common Stock (as the
same may be amended, restated, modified or supplemented and in effect from time
to time, the “Warrants”; the shares of Common Stock issuable upon exercise of
the Warrants being referred to as the “Warrant Shares”).

This letter shall serve as our irrevocable (unless otherwise agreed to by all of
the Holders) authorization and direction to you (provided that you are the
transfer agent of the Company at such time) to issue shares of Common Stock upon
conversion of Preferred Shares or exercise of a Warrant to, or upon the order
of, the Holder thereof from time to time upon delivery to you of a properly
completed and duly executed Conversion Notice in the form attached as Exhibit I
or Exercise Notice in the form attached hereto as Exhibit II (as applicable),
which has been acknowledged by the Company as indicated by the signature of an
authorized officer of the Company thereon.

You acknowledge and agree that so long as (A) you have previously received
written confirmation (a “Certification”) from outside legal counsel of the
Company that either (i) a registration statement covering resales of the
Conversion Shares or Warrant Shares (as applicable) has been declared effective
by the Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), together with a copy of such registration
statement, or (ii) sales of the Conversion Shares or the Warrant Shares (as
applicable) may be made without registration in accordance with Rule 144 under
the 1933 Act without compliance with Rule 144(e) or Rule 144(f), or (B) either
(x) the Warrant is being exercised pursuant to a “Cashless Exercise,” as
specified in the



--------------------------------------------------------------------------------

Exercise Notice and the date of such exercise, or (y) the date of the
conversion, as applicable, is six (6) months or more after the date of this
letter, you shall, at the direction of the Holder of the applicable Preferred
Shares being converted in accordance with the Conversion Notice or the Holder of
the applicable Warrant being exercised in accordance with the Exercise Notice,
issue such Conversion Shares or the Warrant Shares, as applicable, in the manner
specified in such Conversion Notice or Exercise Notice, as applicable, without
bearing or otherwise being subject to any legend restricting transfer thereof;
provided, however, that if you do not receive a Certification with respect to
such Conversion Shares or Warrant Shares or such Conversion Shares or Warrant
Shares are not registered for resale under the 1933 Act, then such Conversion
Shares or Warrant Shares, as the case may be, shall bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

If you resign as the transfer agent of the Company during the term of this
agreement, the Company shall provide notice of such resignation to the Holders
at least ten (10) business days prior to the effective date of such resignation
and the Company shall within five (5) business days of such notice to the
Holders obtain a suitable replacement transfer agent that will agree to be bound
by the terms and conditions of these Irrevocable Transfer Agent Instructions.

Please be advised that the Buyers are relying upon this letter as an inducement
to enter into the Securities Purchase Agreement and, accordingly, each Holder is
a third-party beneficiary to these instructions.



--------------------------------------------------------------------------------

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at [●].

 

Very truly yours, STEREOTAXIS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO this      day
            , 2016 BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

STEREOTAXIS, INC.

CONVERSION NOTICE

Reference is made to the Certificate of Designations, Preferences and Rights of
Series A Convertible Preferred Stock (the “Certificate of Designations”). In
accordance with and pursuant to the Certificate of Designations, the undersigned
hereby elects to convert the number of shares of Series A Convertible Preferred
Stock, with a stated value of $1,000 per share (the “Preferred Shares”), of
Stereotaxis, Inc., a Delaware corporation (the “Company”), indicated below into
shares of common stock, par value $0.001 per share (the “Common Stock”), of the
Company, by tendering the stock certificate(s) representing the Preferred Shares
specified below as of the date specified below.

 

Date of Conversion:  

 

Number of Preferred Shares to be converted:  

 

Stock certificate no(s). of Preferred Shares to be converted:  

 

Please confirm the following information:

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the shares of Common Stock in accordance with the terms of the
Certificate of Designations as follows:

 

  ¨ Deposit/Withdrawal At Custodian (DWAC) system; or

 

  ¨ Physical Certificate; or

 

  ¨ Direct Registration System (DRS)

 

Issue to:

 

 

 

Address (for delivery of physical certificate or DRS statement, as
applicable):                                                             

 

 

 

Facsimile Number:

 

 

 

DTC Participant Number and Name (if through DWAC):

 

 

 

Account Number (if through DWAC):                                          
                   

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated             , 2016 from
the Company and acknowledged and agreed to by [TRANSFER AGENT].

 

STEREOTAXIS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT II

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

STEREOTAXIS, INC.

The undersigned Holder hereby exercises the right to purchase                 
of the Common Shares (“Warrant Shares”) of Stereotaxis, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

1. Form of Warrant Exercise Price. The Holder intends that payment of the
Warrant Exercise Price shall be made as:

 

 

  

a “Cash Exercise” with respect to                  Warrant Shares; and/or

 

  

a “Cashless Exercise” with respect to                  Warrant Shares

2. Payment of Warrant Exercise Price. In the event that the Holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

3. Exercise Trigger Transaction. This exercise of the Warrant is conditioned
upon the consummation of the following Exercise Trigger Transaction:
                    1

4. Delivery of Warrant Shares. The Company shall issue                  Warrant
Shares in accordance with the terms of the Warrant as follows:

 

  ¨ Deposit/Withdrawal At Custodian (DWAC) system; or

 

  ¨ Physical Certificate; or

 

  ¨ Direct Registration System (DRS)

 

Issue to:

 

 

Address (for delivery of physical certificate or DRS statement, as applicable):
 

 

 

Facsimile Number:  

 

 

 

DTC Participant Number and Name (if through DWAC):  

 

 

Account Number (if through DWAC):  

 

Date:                  ,     

 

1 No such condition applies if left blank



--------------------------------------------------------------------------------

Name of Registered Holder

 

Name: Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated             , 2016 from
the Company and acknowledged and agreed to by [TRANSFER AGENT].

 

STEREOTAXIS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit E

Stereotaxis, Inc.

Form of Company Opinion

Securities Purchase Agreement

Capitalized terms used and not defined herein have the respective meanings
assigned to such

terms in the Securities Purchase Agreement (the “Purchase Agreement”)

1. Based solely on a recently dated good standing certificate from the Delaware
Secretary of State, Stereotaxis, Inc. (the “Company”) is validly existing as a
corporation and in good standing under the laws of the State of Delaware. The
Company has the requisite corporate power to own, lease and operate its
properties and to conduct its business in all material respects as set forth in
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2015. Based solely on recently dated good standing certificates from the
Secretaries of State of the applicable jurisdictions, the Company is duly
qualified or admitted to transact business and is in good standing as a foreign
corporation in the jurisdictions set forth on Appendix I attached hereto.

2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and the Certificate of
Designations. The Company has the requisite corporate power and authority to
issue the Securities in accordance with the terms of the Purchase Agreement and
of the other Transaction Documents and the Certificate of Designations. The
filing of the Certificate of Designations and the execution and delivery of the
Transaction Documents and the Certificate of Designations by the Company and the
consummation by the Company of the transactions contemplated thereby, including
the issuance of the Preferred Shares and the Warrants and the reservation for
issuance and the issuance of the Conversion Shares and Warrant Shares issuable
upon conversion or exercise thereof, as applicable, have been duly authorized by
the Company Board and no further consent or authorization is required by the
Company Board or the Company’s stockholders. The Transaction Documents have been
duly executed and delivered by the Company and the Certificate of Designations
has been duly executed and properly filed by the Company with the Secretary of
State of the State of Delaware in accordance with the Delaware General
Corporation Law (the “DGCL”) and has become effective under the DGCL. The
Transaction Documents and the Certificate of Designations constitute the valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity.

3. The Preferred Shares have been duly authorized by all necessary corporate
action. When issued in accordance with the terms of the Purchase Agreement, (i)
the Preferred Shares will be validly issued, fully paid and non-assessable, and
will be free from all taxes and Liens



--------------------------------------------------------------------------------

with respect to the issuance thereof and (ii) the holders thereof will be
entitled to the rights set forth in the Certificate of Designations. The
Warrants have been duly authorized by all necessary corporate action. When
issued in accordance with the terms of the Purchase Agreement, (x) the Warrants
will be free from all taxes and Liens with respect to the issuance thereof and
(y) the holders thereof will be entitled to the rights set forth in the
Warrants. Upon conversion in accordance with the Certificate of Designations and
upon exercise in accordance with the Warrants, as the case may be, the
Conversion Shares and the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all taxes and Liens with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock.

4. As of the date hereof, the authorized capital stock of the Company consists
of (i) 300,000,000 shares of Common Stock, and (ii) 10,000,000 shares of
preferred stock, $0.001 par value, of which 24,000 shares are designated as
Series A Convertible Preferred Stock and no shares of such preferred stock are
issued and outstanding. All of such outstanding or issuable shares have been, or
upon issuance will be, validly issued and are, or upon issuance will be, fully
paid and nonassessable. An aggregate of 100,000,000 shares of Common Stock have
been duly authorized and reserved for issuance upon conversion of the Preferred
Shares and upon exercise of the Warrants.

5. Subject to the accuracy as to factual matters of Buyers’ representations in
Section 2 of the Purchase Agreement, the Securities may be issued to the Buyers
pursuant to the Purchase Agreement without registration under the Securities Act
or the securities laws of any state.

6. Except for the filings and listings contemplated by the Registration Rights
Agreement and the filings described in Section 4.i and Schedule 3.e of the
Purchase Agreement, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental authority or agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under, or
consummate any of the transactions contemplated by, any of the Transaction
Documents or the Certificate of Designations in accordance with the terms
thereof.

7. To the knowledge of the Company, there is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board or body or any
governmental authority or self-regulatory organization pending or threatened
against or affecting the Company or any of the properties of the Company that
restricts the ability of the Company to execute, deliver or perform any of its
obligations under, or otherwise consummate any of the transactions contemplated
by, the Transaction Documents or the Certificate of Designations in accordance
with the terms thereof.

8. The execution and delivery of the Transaction Documents and the Refinancing
Transaction Documents by the Company and, to the extent applicable, the
Subsidiaries, the performance by such parties of their obligations thereunder
and under the Certificate of Designations and the consummation by such parties
of the transactions contemplated thereby (including the reservation for issuance
and issuance of the Conversion Shares and the Warrant

 

2



--------------------------------------------------------------------------------

Shares) will not (A) result in a violation of the Certificate of Incorporation,
the Certificate of Designations or the Bylaws; (B) conflict with, or constitute
a breach or default (or an event which, with the giving of notice or lapse of
time or both, constitutes or would constitute a breach or default) under, or
give to others any right of termination, amendment, acceleration or cancellation
of, or other remedy with respect to, any material agreement, indenture or
instrument to which the Company or any of the Subsidiaries is a party; or
(C) result in a violation of any (i) federal or Delaware State or Missouri state
law, rule, or regulation, or (ii) to our knowledge, any order, judgment or
decree (including federal and state securities laws and regulations), in each
case applicable to the Company or any of the Subsidiaries or by which any
property or asset of the Company or any of the Subsidiaries is bound or
affected. For purposes of the foregoing, we have assumed that the only material
agreements, indentures or instruments to which the Company or any of the
Subsidiaries is a party are those listed as exhibits to the Company’s most
recent Annual Report on Form 10-K, to the Company’s Quarterly Reports on Form
10-Q for the quarters ended March 31, 2016 and June 30, 2016, or to any Current
Report on Form 8-K filed by the Company since the beginning of its current
fiscal year.

9. The Company is not an “investment company,” or a company controlled by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

3